 



Exhibit 10.1
[EXECUTION]
 
 
[Published CUSIP Number (Deal):                     ]
CREDIT AGREEMENT
Dated as of August 7, 2007
among
DEVON ENERGY CORPORATION
as Borrower
BANK OF AMERICA, N.A.
as Administrative Agent
JPMORGAN CHASE BANK, N.A.
as Syndication Agent
and
THE OTHER LENDERS PARTY HERETO
BANC OF AMERICA SECURITIES LLC
and
J.P. MORGAN SECURITIES INC.
as Joint Lead Arrangers and Book Managers
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01   Defined Terms
    1  
1.02    Other Interpretive Provisions
    20  
1.03    Accounting Terms
    20  
1.04    Rounding
    21  
1.05    References to Agreements and Laws
    21  
1.06    Times of Day
    21  
 
       
ARTICLE II. COMMITMENTS AND BORROWING
    21  
2.01    Loans
    21  
2.02    Borrowings, Conversions and Continuations of Loans
    21  
2.03    Prepayments
    23  
2.04    Repayment of Loans
    23  
 
       
ARTICLE III. GENERAL PROVISIONS APPLICABLE TO CREDIT FACILITY
    23  
3.01    Interest on Loans
    23  
3.02    Fees
    24  
3.03    Computation of Interest and Fees on Loans
    25  
3.04    Evidence of Debt
    26  
3.05    Payments Generally
    26  
3.06    Sharing of Payments
    27  
3.07    Increase in Commitments
    28  
3.08    Termination or Reduction of Commitments
    29  
3.09    Term Out
    29  
 
       
ARTICLE IV. TAXES, YIELD PROTECTION AND ILLEGALITY
    30  
4.01    Taxes
    30  
4.02    Illegality
    32  
4.03    Inability to Determine Rates
    32  
4.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans
    33  
4.05    Compensation for Losses
    33  
4.06    Matters Applicable to all Requests for Compensation
    34  
4.07    Survival
    34  
 
       
ARTICLE V. CONDITIONS PRECEDENT TO BORROWINGS
    35  
5.01    Conditions to Effectiveness of this Agreement
    35  
5.02    Conditions to all Borrowings
    36  
5.03    Confirmation of Conditions to Effectiveness of this Agreement
    36  
 
       
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
    36  
6.01    No Default
    37  
6.02    Organization and Good Standing
    37  
6.03    Authorization
    37  
6.04    No Conflicts or Consents
    37  
6.05    Enforceable Obligations
    37  
6.06    Full Disclosure
    37  
6.07    Litigation
    38  
6.08    ERISA Plans and Liabilities
    38  

[Devon Credit Agreement]

 



--------------------------------------------------------------------------------



 



          Section   Page  
6.09    Environmental and Other Laws
    38  
6.10    Material Subsidiaries
    39  
6.11    Title to Properties; Licenses
    39  
6.12    Government Regulation
    39  
6.13    Solvency
    39  
 
       
ARTICLE VII. AFFIRMATIVE COVENANTS
    39  
7.01    Payment and Performance
    39  
7.02    Books, Financial Statements and Reports
    39  
7.03    Other Information and Inspections
    41  
7.04    Notice of Material Events
    42  
7.05    Maintenance of Properties
    42  
7.06    Maintenance of Existence and Qualifications
    42  
7.07    Payment of Taxes, etc.
    43  
7.08    Insurance
    43  
7.09    Compliance with Law
    43  
7.10    Environmental Matters
    43  
7.11    Use of Proceeds
    43  
7.12    Additional Guarantors
    43  
 
       
ARTICLE VIII. NEGATIVE COVENANTS OF BORROWER
    44  
8.01    Indebtedness
    44  
8.02    Limitation on Liens
    46  
8.03    Fundamental Changes
    46  
8.04    Transactions with Affiliates
    46  
8.05    Prohibited Contracts
    46  
8.06    Funded Debt to Total Capitalization
    47  
8.07    Devon Trust; Devon Trust Securities
    47  
 
       
ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES
    47  
9.01    Events of Default
    47  
9.02    Remedies Upon Event of Default
    49  
9.03    Application of Funds
    49  
 
       
ARTICLE X. ADMINISTRATIVE AGENT
    50  
10.01    Appointment and Authorization of Administrative Agent
    50  
10.02    Delegation of Duties
    50  
10.03    Liability of Administrative Agent
    51  
10.04    Reliance by Administrative Agent
    51  
10.05    Notice of Default
    51  
10.06    Credit Decision; Disclosure of Information by Administrative Agent
    52  
10.07    Indemnification of Administrative Agent
    52  
10.08    Bank of America in its Individual Capacity
    53  
10.09    Successor Administrative Agent
    53  
10.10    Administrative Agent May File Proofs of Claim
    54  
10.11    Guaranty Matters
    54  
10.12    Arrangers and Managers
    54  
 
       
ARTICLE XI. MISCELLANEOUS
    55  
11.01    Amendments, Etc.
    55  
11.02    Notices and Other Communications; Facsimile Copies
    56  
11.03    No Waiver; Cumulative Remedies
    57  
11.04    Attorney Costs and Expenses
    58  

[Devon Credit Agreement]

ii



--------------------------------------------------------------------------------



 



          Section   Page  
11.05    Indemnification by the Borrower
    58  
11.06    Payments Set Aside
    59  
11.07    Successors and Assigns
    59  
11.08    Confidentiality
    63  
11.09    Bank Accounts; Offset
    64  
11.10    Interest Rate Limitation
    64  
11.11    Counterparts
    65  
11.12    Integration
    65  
11.13    Survival of Representations and Warranties
    65  
11.14    Severability
    65  
11.15    Tax Forms
    65  
11.16    Replacement of Lenders
    67  
11.17    Governing Law
    68  
11.18    Waiver of Right to Trial by Jury
    68  
11.19    USA PATRIOT Act Notice
    69  
11.20    No Advisory or Fiduciary Responsibility
    69  
11.21    ENTIRE AGREEMENT
    70  
 
       
SIGNATURES
    S-1  

[Devon Credit Agreement]

iii



--------------------------------------------------------------------------------



 



SCHEDULES

             
 
    2.01     Commitments and Pro Rata Shares
 
    7     Disclosure Schedule
 
    10.02     Administrative Agent’s Office, Certain Addresses for Notices
 
    11.08     Processing and Recordation Fees

EXHIBITS

         
 
      Form of
 
       
 
  A   Loan Notice
 
  B   Note
 
  C   Compliance Certificate
 
  D   Assignment and Assumption
 
  E   Guaranty of Devon Financing ULC
 
  F   Opinion Matters

[Devon Credit Agreement]

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (this “Agreement”) is dated as of August 7, 2007,
among DEVON ENERGY CORPORATION, a Delaware corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.
     The Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquired Debt” means, with respect to any specified Person,
(i) Indebtedness of any other Person existing at the time such other Person is
merged or amalgamated with or into or became a Subsidiary of such specified
Person, including and together with, without limitation, Indebtedness incurred
in connection with, or in contemplation of, such other Person merging or
amalgamating with or into or becoming a Subsidiary of such specified Person, and
(ii) Indebtedness secured by a Lien encumbering any assets acquired by such
specified Person, and any refinancing of the foregoing indebtedness on similar
terms, taking into account current market conditions.
     “Administrative Agent” means Bank of America, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 11.02, or such other
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
[Devon Credit Agreement]

 



--------------------------------------------------------------------------------



 



     “Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, BAS), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Agreement” means this Credit Agreement.
     “Applicable Rate” means, from time to time, the number of Basis Points per
annum, based upon the Debt Rating as set forth below:

                                                                      Applicable
                    Senior           Margin   All-In           All-In    
Unsecured           for LIBOR   Drawn Cost           Drawn Cost Level   Debt
Rating   Facility Fee   Loans   (<50% Usage)   Utilization Fee   (>50% Usage)
I
    ³ = A- / A3       4.0       21.0       25.0       5.0       30.0  
II
  BBB+ / Baa1     5.0       25.0       30.0       5.0       35.0  
III
  BBB / Baa2     7.0       33.0       40.0       5.0       45.0  
IV
  BBB- / Baa3     9.0       46.0       55.0       10.0       65.0  
V
  £ = BB+ / Ba1     10.5       59.5       70.0       10.0       80.0  

     “Debt Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of the
Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided that
if a Debt Rating is issued by each of the foregoing rating agencies, then the
higher of such Debt Ratings shall apply (with the Debt Rating for Pricing Level
I being the highest and the Debt Rating for Pricing Level V being the lowest),
unless there is a split in Debt Ratings of more than one level, in which case
the Pricing Level that is one level lower than the Pricing Level of the higher
Debt Rating shall apply.
Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 5.01(a)(vi).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit D.
     “Attorney Costs” means and includes all fees, expenses and disbursements of
one law firm.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person
[Devon Credit Agreement]

2



--------------------------------------------------------------------------------



 



prepared as of such date in accordance with GAAP, and (b) in respect of any
Synthetic Lease Obligation, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the Fiscal Year ended December 31,
2006, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such Fiscal Year of the Borrower and its
Subsidiaries, including the notes thereto.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Revolving Termination Date, (b) the date of
termination of the Aggregate Commitments pursuant to Section 3.08, and (c) the
date of termination of the Commitment of each Lender to make Loans pursuant to
Section 9.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “BAS” means Banc of America Securities LLC.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 50 Basis Points and (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.” The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Basis Point” means one one-hundredth of one percent (0.01%).
     “Borrower” means the Borrower as defined in the introductory paragraph of
this Agreement.
     “Borrower Materials” has the meaning specified in Section 7.02.
     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
[Devon Credit Agreement]

3



--------------------------------------------------------------------------------



 



     “Change in Law” means, with respect to any Lender, the adoption of any law
or change in any existing Law or interpretation thereof after the date of this
Agreement or, if such Lender became a Lender hereunder after the date of this
Agreement, after the date it became a Lender hereunder.
     “Change of Control” means the occurrence of either of the following events:
(i) any Person (or syndicate or group of Persons which is deemed a “person” for
the purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended), other than a Shareholder Controlled Person, acquires more than fifty
percent (50%) of the Voting Stock of the Borrower, or (ii) during any period of
twelve successive months a majority of the Persons who were directors of the
Borrower at the beginning of such period or who were appointed, elected or
nominated by a majority of such directors cease to be directors of the Borrower,
unless such cessation results from death or permanent disability or relates to a
voluntary reduction by the Borrower of the number of directors that comprise the
board of directors of the Borrower. As used in this definition, (i) the term
“Voting Stock” means with respect to any Person, the outstanding stock of such
Person having ordinary voting power (disregarding changes in voting power based
on the occurrence of contingencies) for the election of directors; and (ii) the
term “Shareholder Controlled Person” means a Person as to which more than fifty
percent (50%) of the Voting Stock is owned by Persons who owned more than fifty
percent (50%) of the Voting Stock of the Borrower immediately before any
acquisition described in clause (i) of this definition.
     “Closing Date” means August 7, 2007.
     “Code” means the Internal Revenue Code of 1986.
     “Commitment” means as to each Lender, the amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, and designated as such
Lender’s “Commitment”, as such amount may be adjusted from time to time in
accordance with this Agreement.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated Assets” means the total assets of the Borrower and its
Subsidiaries which would be shown as assets on a consolidated balance sheet of
the Borrower prepared in accordance with GAAP, after eliminating all amounts
properly attributable to minority interest, if any, in the stock and surplus of
the Restricted Subsidiaries.
     “Consolidated Net Worth” means the sum (without duplication) of (i) the
Borrower’s consolidated shareholder’s equity plus (ii) 60% of the outstanding
balance of the Devon Trust Securities. Consolidated Net Worth shall be
calculated excluding non-cash write-downs and related charges which are required
under Rule 4-10 (Financial Accounting and Reporting for Oil and Gas Producing
Activities Pursuant to the Federal Securities Laws and the Energy Policy and
Conservation Act of 1975) of Regulation S-X, promulgated by SEC regulation, or
by GAAP.
[Devon Credit Agreement]

4



--------------------------------------------------------------------------------



 



     “Consolidated Total Funded Debt” means the sum of (i) the consolidated
Indebtedness of the Borrower and its Subsidiaries referred to in clauses (a),
(b), (c), (d) and (e) of the definition of “Indebtedness” in Section 1.01, plus
(ii) 40% of the outstanding balance of the Devon Trust Securities, plus
(iii) all Swap Funded Debt, plus (iv) all Synthetic Lease Funded Debt.
Consolidated Total Funded Debt shall not include the PennzEnergy Exchangeable
Debentures.
     As used in this definition, (1) the term “Swap Funded Debt” means, in the
event that an Early Termination Date (as defined in the applicable Swap
Contract) has occurred under a Swap Contract resulting from (A) any event of
default under such Swap Contract as to which the Borrower or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which the Borrower or any
Subsidiary is an Affected Party (as so defined), and the Uncontested Portion of
the Swap Termination Value for such Swap Contract that has not been paid within
sixty (60) days after the date when due exceeds $150,000,000, the amount of such
Uncontested Portion; and (2) the term “Synthetic Lease Funded Debt” means, in
the event that the Borrower or any Subsidiary (A) has failed to pay when due any
Synthetic Lease Obligation, or (B) has failed to observe or perform any other
agreement or condition relating to any Synthetic Lease Obligation, or any other
event or condition occurs that permits the holders thereof to demand prepayment
or redemption, and the holder or holders thereof have demanded or caused such
Synthetic Lease Obligation to become due or to be prepaid or redeemed
(automatically or otherwise), prior to its stated maturity and the aggregate
Uncontested Portion of the Attributable Indebtedness with respect to such
Synthetic Lease Obligations of the Borrower and its Subsidiaries that has not
been paid within 60 days after the date when due exceeds $150,000,000, the
amount of such Uncontested Portion.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” has the meaning specified in the definition of “Affiliate.”
     “Debt Rating” has the meaning specified in the definition of “Applicable
Rate.”
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any requisite notice and the passage of any
requisite periods of time, would be an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans within one Business Day of the date required to be funded
by it hereunder and such failure has not been cured, (b) has otherwise failed to
pay over to the Administrative Agent or any other
[Devon Credit Agreement]

5



--------------------------------------------------------------------------------



 



Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute, and such
failure has not been cured, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.
     “Devon Financing ULC” means Devon Financing Corporation, U.L.C., a Nova
Scotia unlimited company.
     “Devon Financing ULC Guaranty” means the Guaranty executed by Devon
Financing ULC and delivered to Administrative Agent pursuant to this Agreement,
substantially in the form of Exhibit E.
     “Devon Oklahoma” means Devon Energy Corporation (Oklahoma), an Oklahoma
corporation, formerly known as Devon Energy Corporation, an Oklahoma
corporation.
     “Devon Trust” means Devon Financing Trust II, a statutory business trust
formed under the laws of the State of Delaware.
     “Devon Trust Registration Statement” means the Registration Statement on
Form S-3 filed by the Borrower under the Securities Act of 1933 on October 4,
2002 with respect to the issuance by the Borrower of Common Stock, Preferred
Stock, Debt Securities, Stock Purchase Agreements and Stock Purchase Units, and
the issuance by Devon Financing Trust II of Trust Preferred Securities
guaranteed by the Borrower, and the issuance by Devon Financing ULC of debt
securities guaranteed by the Borrower, as amended, supplemented or replaced from
time to time.
     “Devon Trust Securities” means those certain Trust Preferred Securities
issuable by Devon Trust, as described in the Devon Trust Registration Statement.
     “Disclosure Report” means a written notice given by a Responsible Officer
of the Borrower to all Lenders or a certificate given by a Responsible Officer
of the Borrower under Sections 7.02(a) and (b).
     “Disclosure Schedule” means Schedule 7 to this Agreement.
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “Eligible Assignee” has the meaning specified in Section 11.07(g).
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
[Devon Credit Agreement]

6



--------------------------------------------------------------------------------



 



     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment, or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute.
     “Eurodollar Rate” means for any Interest Period with respect to a
Eurodollar Rate Loan:
     (a) the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA USD LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA USD LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, or
     (b) if the rate referenced in the preceding clause (a) is not available at
such time for any reason, then the “Eurodollar Rate” for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Eurodollar Rate Loan” means a Loan that bears interest based on the
Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 9.01.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal
[Devon Credit Agreement]

7



--------------------------------------------------------------------------------



 



Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
     “Fee Letter” means (i) with respect to the Administrative Agent fee,
upfront fees and certain arrangement fees, the letter agreement, dated July 6,
2007, among the Borrower, Bank of America, and BAS, and (ii) with respect to
certain arrangement fees, the letter agreement, dated July 9, 2007, among the
Borrower, JPMorgan, and J.P. Morgan Securities Inc.
     “Fiscal Quarter” means a three-month period ending on March 31, June 30,
September 30 or December 31 of any year.
     “Fiscal Year” means a twelve-month period ending on December 31 of any
year.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board and such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means any nation or government, any state,
province or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person, exclusive, in each case, of endorsements
in the ordinary course of business. The amount of any Guarantee shall be
[Devon Credit Agreement]

8



--------------------------------------------------------------------------------



 



deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
     “Guarantor” means any of Devon Financing ULC and each Domestic Subsidiary,
which executes and delivers a Guaranty pursuant to Section 7.12.
     “Guaranty” means, collectively, the Devon Financing ULC Guaranty, any
replacement guaranty agreement executed and delivered by Devon Financing ULC
pursuant to Section 8.01, and any additional Guaranty executed and delivered by
a Domestic Subsidiary pursuant to Section 7.12.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
     (c) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (d) capital leases, but excluding customary oil, gas or mineral leases
entered into in the ordinary course of business;
     (e) all obligations with respect to payments received in consideration of
oil, gas, or other minerals yet to be acquired or produced at the time of
payment (including obligations under “take-or-pay” contracts to deliver gas in
return for payments already received and the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment);
     (f) all direct or contingent obligations of such Person arising under
standby letters of credit and bankers’ acceptances;
[Devon Credit Agreement]

9



--------------------------------------------------------------------------------



 



     (g) net obligations of such Person under any Swap Contract;
     (h) Synthetic Lease Obligations; and
     (i) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. The amount of Indebtedness of
any Person with respect to Indebtedness of others secured by a Lien to which the
property or assets owned or held by such Person is subject shall be equal, to
the extent such Indebtedness is otherwise non-recourse to such Person, to the
lesser of the fair market value of the property or assets subject to such Lien
and the amount of the Indebtedness secured.
     “Indemnified Liabilities” has the meaning specified in Section 11.05.
     “Indemnitees” has the meaning specified in Section 11.05.
     “Interest Payment Date” means, (a) as to any Eurodollar Rate Loan the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
     “Interest Period” means as to each Eurodollar Rate Loan, the period
commencing on the date such Loan is disbursed or converted to or continued as a
Eurodollar Rate Loan, and ending on the date one, two, three, six or , if
available, nine or twelve months thereafter, as selected by the Borrower in its
Loan Notice; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
     (ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
[Devon Credit Agreement]

10



--------------------------------------------------------------------------------



 



     “IRS” means the United States Internal Revenue Service.
     “Joint Lead Arrangers” means BAS and J.P. Morgan Securities Inc., in their
capacities as joint lead arrangers and book managers.
     “JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.
     “Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.
     “Lenders” means all Lenders and “Lender” means any one of them.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” has the meaning specified in Section 2.01.
     “Loan Documents” means this Agreement, each Note, the Fee Letter, and the
Guaranty.
     “Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.
     “Loan Parties” means, collectively, the Borrower and each Guarantor.
     “Margin Stock” means “margin stock” as defined in Reg U.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, or financial
condition of the Borrower and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Loan Party to perform its payment obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.
[Devon Credit Agreement]

11



--------------------------------------------------------------------------------



 



     “Material Subsidiary” means a Subsidiary of the Borrower which owns assets
having a book value that exceeds ten percent (10%) of the book value of the
Borrower’s Consolidated Assets.
     “Maturity Date” means the later of (a) the Revolving Termination Date, and
(b) if Loans are converted and the maturity is extended pursuant to the
provisions of Section 3.09, such extended maturity date as determined pursuant
to the provisions of Section 3.09.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Non-US Lender” has the meaning specified in Section 11.15.
     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
     “Other Taxes” has the meaning specified in Section 4.01(b).
     “Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.
     “Participant” has the meaning specified in Section 11.07(d).
[DEVON CREDIT AGREEMENT]

12



--------------------------------------------------------------------------------



 



     “PennzEnergy Exchangeable Debentures” means the following Exchangeable
Debentures of PennzEnergy Company, which were issued prior to the merger of
PennzEnergy Company with and into the Borrower:
     (a) 4.90% Exchangeable Senior Debentures due August 15, 2008 in the
aggregate principal amount of $443,807,000; and
     (b) 4.95% Exchangeable Senior Debentures due August 15, 2008 in the
aggregate principal amount of $316,506,000.
“Permitted Liens” means:
     (a) Liens for taxes, assessments or governmental charges which are not due
or delinquent, or the validity of which any Restricted Person shall be
contesting in good faith; provided such Restricted Person shall have made
adequate provision therefor in accordance with GAAP;
     (b) the Lien of any judgment rendered, or claim filed, against any
Restricted Person which does not constitute an Event of Default and which such
Restricted Person shall be contesting in good faith; provided such Restricted
Person shall have made adequate provision therefor in accordance with GAAP;
     (c) Liens, privileges or other charges imposed or permitted by law such as
statutory liens and deemed trusts, carriers’ liens, builders’ liens,
materialmens’ liens and other liens, privileges or other charges of a similar
nature which relate to obligations not due or delinquent, including any lien or
trust arising in connection with workers’ compensation, unemployment insurance,
pension, employment and similar laws or regulations;
     (d) Liens arising in the ordinary course of and incidental to construction,
maintenance or current operations which have not been filed pursuant to law
against any Restricted Person or in respect of which no steps or proceedings to
enforce such lien have been initiated or which relate to obligations which are
not due or delinquent or if due or delinquent, which such Restricted Person
shall be contesting in good faith; provided such Restricted Person shall have
made adequate provision therefor in accordance with GAAP;
     (e) Liens incurred or created in the ordinary course of business and in
accordance with sound oil and gas industry practice in respect of the
exploration, development or operation of oil and gas properties or related
production or processing facilities or the transmission of petroleum substances
as security in favor of any other Person conducting the exploration,
development, operation or transmission of the property to which such Liens
relate, for any Restricted Person’s portion of the costs and expenses of such
exploration, development, operation or transmission, provided that such costs or
expenses are not due or delinquent or, if due or delinquent, which such
Restricted
[Devon Credit Agreement]

13



--------------------------------------------------------------------------------



 



Person shall be contesting in good faith; provided such Restricted Person shall
have made adequate provision therefor in accordance with GAAP;
     (f) overriding royalty interests, net profit interests, reversionary
interests and carried interests or other similar burdens on production in
respect of any Restricted Person’s oil and gas properties that are entered into
with or granted to arm’s length third parties in the ordinary course of business
and in accordance with sound oil and gas industry practice in the area of
operation;
     (g) Liens for penalties arising under non-participation provisions of
operating agreements in respect of any Restricted Person’s oil and gas
properties if such Liens do not materially detract from the value of any
material part of the property of the Restricted Persons taken as a whole;
     (h) easements, rights-of-way, servitudes, zoning or other similar rights or
restrictions in respect of land held by any Restricted Person (including,
without limitation, rights-of-way and servitudes for railways, sewers, drains,
pipe lines, gas and water mains, electric light and power and telephone or
telegraph or cable television conduits, poles, wires and cables) which, either
alone or in the aggregate, do not materially detract from the value of such land
or materially impair its use in the operation of the business of the Restricted
Persons taken as a whole;
     (i) security given by the Restricted Persons to a public utility or any
Governmental Authority when required by such public utility or Governmental
Authority in the ordinary course of the business of the Restricted Persons in
connection with operations of the Restricted Persons if such security does not,
either alone or in the aggregate, materially detract from the value of any
material part of the property of the Restricted Persons taken as a whole;
     (j) the right reserved to or vested in any Governmental Authority by the
terms of any lease, license, grant or permit or by any statutory or regulatory
provision to terminate any such lease, license, grant or permit or to require
annual or other periodic payments as a condition of the continuance thereof;
     (k) all reservations in the original grant of any lands and premises or any
interests therein and all statutory exceptions, qualifications and reservations
in respect of title;
     (l) any Lien from time to time disclosed by any Restricted Person to the
Administrative Agent which is consented to by the Required Lenders;
     (m) any right of first refusal in favor of any Person granted in the
ordinary course of business with respect to all or any of the oil and gas
properties of any Restricted Person;
     (n) Liens on cash or marketable securities of any Restricted Persons
granted in connection with any Swap Contract permitted under this Agreement;
[Devon Credit Agreement]

14



--------------------------------------------------------------------------------



 



     (o) Liens in respect of Indebtedness permitted by Sections 8.01(b),
8.01(f), 8.01(h) and Indebtedness permitted to be secured by Section 8.01(c);
     (p) Liens in favor of the Administrative Agent for the benefit of the
Lenders;
     (q) Liens to collateralize moneys held in a cash collateral account by a
lender in respect of the prepayment of bankers’ acceptances, letters of credit
or similar obligations accepted or issued by such lender but only if at the time
of such prepayment no default or event of default has occurred and is continuing
under the credit facility pursuant to which the bankers’ acceptances or letters
of credit have been accepted or issued;
     (r) purchase money Liens upon or in any tangible personal property and
fixtures (including real property surface rights upon which such fixtures are
located and contractual rights and receivables relating to such property)
acquired by any Restricted Person in the ordinary course of business to secure
the purchase price of such property or to secure Indebtedness incurred solely
for the purpose of financing the acquisition of such property, including any
Liens existing on such property at the time of its acquisition (other than any
such Lien created in contemplation of any such acquisition);
     (s) the rights of buyers under production sale contracts related to any
Restricted Person’s share of petroleum substances entered into in the ordinary
course of business, provided that the contracts create no rights (including any
Lien) in favor of the buyer or any other Person in, to or over any reserves of
petroleum substances or other assets of any Restricted Person, other than a
dedication of reserves (not by way of Lien or absolute assignment) on usual
industry terms;
     (t) Liens arising in respect of operating leases of personal property under
which any Subsidiary of the Borrower that is incorporated or organized in Canada
or one of the provinces thereof, are lessees;
     (u) Liens on property of a Person existing at the time such Person becomes
a Restricted Subsidiary, is merged into or amalgamated or consolidated with the
Borrower or any Restricted Subsidiary, provided, such Liens were in existence
prior to the contemplation of such stock acquisition, merger, amalgamation or
consolidation and do not extend to any assets other than those of the Person so
acquired or merged into or amalgamated or consolidated with the Borrower or any
Restricted Subsidiary;
     (v) any extension, renewal or replacement (or successive extensions,
renewals or replacements), as a whole or in part, of any Lien referred to in the
preceding paragraphs (a) to (u) inclusive of this definition, so long as any
such extension, renewal or replacement of such Lien is limited to all or any
part of the same property that secured the Lien extended, renewed or replaced
(plus improvements on such property), the indebtedness or obligation secured
thereby is not increased (except for the purpose of paying any prepayment
premium or any fees and expenses incurred in connection with
[Devon Credit Agreement]

15



--------------------------------------------------------------------------------



 



any such extension, renewal or replacement) and such Lien is otherwise permitted
by the applicable section above;
     (w) Liens on Margin Stock; and
     (x) in addition to Liens permitted by clauses (a) through (w) above, Liens
on property or assets if the aggregate liabilities secured thereby do not exceed
two percent (2%) of Consolidated Assets;
provided that nothing in this definition shall in and of itself constitute or be
deemed to constitute an agreement or acknowledgment by the Administrative Agent
or any Lender that the Indebtedness subject to or secured by any such Permitted
Lien ranks (apart from the effect of any Lien included in or inherent in any
such Permitted Liens) in priority to the Obligations.
     “Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.
     “Platform” has the meaning specified in Section 7.02.
     “Pro Rata Share” means, with respect to each Lender and the Loans at any
time, a fraction (expressed as a percentage and carried to the ninth decimal
place) the numerator of which is the amount of the Commitment of such Lender at
such time and the denominator of which is the Aggregate Commitments at such
time.
     “Reg U” means Regulation U promulgated by the Board of Governors of the
Federal Reserve System.
     “Register” has the meaning specified in Section 11.07(c).
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans has been terminated pursuant to Section 9.02, Lenders holding in
the aggregate more than 50% of the Outstanding Amount of all Loans; provided
that the Commitment of, and the portion of the outstanding Loans held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president — corporate finance, vice president — finance,
or treasurer of a Loan Party. Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
[Devon Credit Agreement]

16



--------------------------------------------------------------------------------



 



     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
equity interest of the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other equity interest
or of any option, warrant or other right to acquire any such capital stock or
other equity interest.
     “Restricted Person” means the Borrower and the Restricted Subsidiaries.
     “Restricted Subsidiary” means each of the Devon Canada Corporation,
Northstar Energy Corporation, Devon Oklahoma, Devon Financing ULC, Devon Trust
and any other Material Subsidiary of the Borrower.
     “Revolving Termination Date” means August 5, 2008.
     “S&P” means Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies, Inc. and any successor thereto.
     “SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
     “SEC Filings” has the meaning specified in Section 6.06.
     “Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
     “Subordinated Borrower Debentures” means those certain Convertible Junior
Subordinated Debentures which may be issued by the Borrower to Devon Trust, as
described in the Devon Trust Registration Statement, which will be subordinate
to the Obligations.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company, or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person; provided that (a) associations,
joint ventures or other relationships (i) which are established pursuant to a
standard form operating agreement or similar agreement or which are partnerships
for purposes of federal income taxation only, (ii) which are not corporations or
partnerships (or subject to the Uniform Partnership Act) under applicable state
Law, and (iii) whose businesses are limited to the exploration, development and
operation of oil, gas or mineral properties, transportation and related
facilities and interests owned directly by the parties in such associations,
joint ventures or relationships, shall not be deemed to be “Subsidiaries” of
such Person, and (b) associations, joint ventures or other relationships
(i) which are not corporations or partnerships under applicable provincial Law,
and (ii) whose businesses are limited to the
[Devon Credit Agreement]

17



--------------------------------------------------------------------------------



 



exploration, development and operation of oil, gas or mineral properties,
transportation and related facilities and interests owned directly by the
parties in such associations, joint ventures or relationships, shall not be
deemed to be “Subsidiaries” of such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment), other than obligations under
(i) the Production Platform Lease Agreement 2002-1, dated as of June 27, 2002,
between Devon Energy Production Company, L.P., an Oklahoma limited partnership
and successor by merger to Devon Louisiana Corporation (“DEPCO”), as lessee, and
Ocean Energy/Boomvang Platform Statutory Trust 2002-1, a Delaware statutory
business trust, as lessor, the Operative Documents (as defined therein) and the
Other Operative Documents (as defined therein), (ii) the Production Platform
Lease Agreement 2002-2, dated as of June 27, 2002, between DEPCO, as lessee, and
Ocean Energy/Boomvang Platform Statutory Trust 2002-2, a Delaware statutory
business trust, as lessor, the Operative Documents (as defined therein) and the
Other Operative Documents (as defined therein), (iii) the Production Platform
Lease Agreement 2002-1, dated as of January 29, 2002, between Devon Louisiana,
as lessee, and Ocean Energy/Nansen Platform
[Devon Credit Agreement]

18



--------------------------------------------------------------------------------



 



Statutory Trust 2002-1, a Delaware statutory business trust, as lessor, the
Operative Documents (as defined therein) and the Other Operative Documents (as
defined therein), and (iv) the Production Platform Lease Agreement 2002-2, dated
as of January 29, 2002, between DEPCO, as lessee, and Ocean Energy/Nansen
Platform Statutory Trust 2002-2, a Delaware statutory business trust, as lessor,
the Operative Documents (as defined therein) and the Other Operative Documents
(as defined therein), in each case, as amended, supplemented, amended and
restated, refinanced or replaced from time to time.
     “Taxes” has the meaning specified in Section 4.01(a).
     “Termination Event” means (a) the occurrence with respect to any ERISA Plan
of (i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA; or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA; or (c) a complete or partial withdrawal
by any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; or (d) the filing of a notice of intent
to terminate any ERISA Plan or Multiemployer Plan or the treatment of any ERISA
Plan amendment or Multiemployer Plan amendment as a termination under
Section 4041 or 4041A of ERISA; or (e) the institution of proceedings to
terminate any ERISA Plan or Multiemployer Plan by the Pension Benefit Guaranty
Corporation under Section 4042 of ERISA; or (f) any other event or condition
which might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any ERISA Plan or
Multiemployer Plan.
     “Term-Out Conversion Date” has the meaning specified in Section 3.09.
     “Term-Out Period” means if the Borrower has elected to convert the Loans
pursuant to Section 3.09, the period from the date of such conversion until the
date which is 364 days thereafter.
     “Threshold Amount” means at any time, the greater of $250,000,000 and 2.5%
of Consolidated Net Worth determined as of the end of the most recent Fiscal
Quarter.
     “Total Capitalization” means the sum (without duplication) of
(i) Consolidated Total Funded Debt plus (ii) the Borrower’s consolidated
shareholder’s equity plus (iii) 60% of the outstanding balance of the Devon
Trust Securities. Total Capitalization shall be calculated excluding non-cash
write-downs and related charges which are required under Rule 4-10 (Financial
Accounting and Reporting for Oil and Gas Producing Activities Pursuant to the
Federal Securities Laws and the Energy Policy and Conservation Act of 1975) of
Regulation S-X promulgated by SEC Regulation, or by GAAP.
     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.
[Devon Credit Agreement]

19



--------------------------------------------------------------------------------



 



     “United States” and “U.S.” mean the United States of America.
     “Uncontested Portion” means, with respect to any Swap Termination Value or
any Synthetic Lease Obligation, the amount thereof that is not being contested
by the Borrower or one of its Subsidiaries diligently in good faith.
     “Unrestricted Subsidiary” means any Subsidiary of the Borrower that is not
a Restricted Subsidiary.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
     (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of
[Devon Credit Agreement]

20



--------------------------------------------------------------------------------



 



such change in GAAP (subject to the approval of the Required Lenders and the
Borrower); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
     1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).
ARTICLE II.
COMMITMENTS AND BORROWING
     2.01 Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Loan”) to the Borrower
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount given of the
Commitment of such Lender; provided, however, that after giving effect to any
Borrowing, (i) the Outstanding Amount of all Loans shall not exceed the
Aggregate Commitments, and (ii) the Outstanding Amount of the Loans of any
Lender shall not exceed the Commitment of such Lender. Within the limits of the
Commitment of each Lender, and subject to the other terms and conditions hereof,
the Borrower may borrow under this Section 2.01, prepay under Section 2.03, and
reborrow under this Section 2.01. Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.
2.02 Borrowings, Conversions and Continuations of Loans.
     (a) Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to (except as provided in Section 4.03) the Administrative
Agent, which may be given by
[Devon Credit Agreement]

21



--------------------------------------------------------------------------------



 



telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) two Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Section 2.03(b), each Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof. Each Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 5.02 (and, if such Borrowing is
the initial Borrowing, Section 5.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
[Devon Credit Agreement]

22



--------------------------------------------------------------------------------



 



     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than ten Interest Periods in effect with respect to Loans.
     2.03 Prepayments.
     (a) The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) two Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 4.05. Each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Pro Rata Shares.
     (b) If for any reason the Outstanding Amount of all Loans at any time
exceeds the Aggregate Commitments then in effect, the Borrower shall immediately
prepay Loans in an aggregate amount equal to such excess.
     2.04 Repayment of Loans. The Borrower shall repay to each Lender on the
Maturity Date the aggregate principal amount of its Loans and all other
Obligations owing to such Lender outstanding on such date.
ARTICLE III.
GENERAL PROVISIONS APPLICABLE TO CREDIT FACILITY
     3.01 Interest on Loans.
[Devon Credit Agreement]

23



--------------------------------------------------------------------------------



 



     (a) Subject to the provisions of subsection (c) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate.
     (b) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(c) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the rate two percent
(2%) above the rate that was applicable to such Loan before a principal payment
on such Loan became past due, to the fullest extent permitted by applicable
Laws.
     (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Base Rate plus two percent (2%), to the fullest extent permitted by
applicable Laws.
     (iii) Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
     3.02 Fees .
     (a) Facility Fees.
     (i) The Borrower shall pay to the Administrative Agent for the account of
each Lender in accordance with its Pro Rata Share, a facility fee equal to the
Applicable Rate times the actual daily amount of the Aggregate Commitments (or,
if the Aggregate Commitments have terminated, on the Outstanding Amount of all
Loans), regardless of usage.
     (ii) The facility fees shall accrue at all times during the Availability
Period (and thereafter so long as any Loans remain outstanding), including at
any time during which one or more of the conditions in Article V is not met, and
shall be due and payable quarterly in arrears on the first Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the Closing Date, and on the Maturity Date (and, if
applicable, thereafter on demand). The facility fees shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
[Devon Credit Agreement]

24



--------------------------------------------------------------------------------



 



Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
     (b) Utilization Fees.
     (i) The Borrower shall pay to the Administrative Agent for the account of
each Lender in accordance with its Pro Rata Share, a utilization fee equal to
the Applicable Rate times the Outstanding Amount of all Loans on each day that
the Outstanding Amount of all Loans exceeds 50% of the actual daily amount of
the Aggregate Commitments then in effect (or, if terminated, in effect
immediately prior to such termination).
     (ii) The utilization fees shall accrue at all times during the Availability
Period (and thereafter so long as any Loans remain outstanding), including at
any time during which one or more of the conditions in Article V is not met, and
shall be due and payable quarterly in arrears on the first Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the Closing Date, and on the Maturity Date (and, if
applicable, thereafter on demand). The utilization fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
     (c) Term-Out Premium.
     (i) The Borrower shall pay to the Administrative Agent for the account of
each Lender in accordance with its Pro Rata Share, a term-out premium equal to
the 25 Basis Points times the Outstanding Amount of all Loans on the Term-Out
Conversion Date.
     (ii) The term-out premium shall be due and payable on the Term-Out
Conversion Date.
     (d) Other Fees. The Borrower shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
     3.03 Computation of Interest and Fees on Loans. All computations of
interest for Base Rate Loans shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest on Loans shall be made on the basis of a 360-day year and
actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is
[Devon Credit Agreement]

25



--------------------------------------------------------------------------------



 



repaid on the same day on which it is made shall, subject to Section 3.05(a),
bear interest for one day.
     3.04 Evidence of Debt. The Borrowings made by each Lender shall be
evidenced by one or more accounts or records maintained with respect to the
Borrower by such Lender and by the Administrative Agent in the ordinary course
of business. The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Borrowings made by the Lenders to the Borrower and the interest and payments
thereon. Any failure so to record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.
     3.05 Payments Generally.
     (a) All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office and
in immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent or the Administrative Agent’s Office, as
applicable, will promptly distribute to each applicable Lender its Pro Rata
Share (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.
     (b) If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
     (c) Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the time any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:
[Devon Credit Agreement]

26



--------------------------------------------------------------------------------



 



     (i) if the Borrower failed to make such payment, each applicable Lender
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.
     (d) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article III, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
     (e) The obligations of the Lenders hereunder to make Loans are several and
not joint. The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan.
     (f) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
3.06 Sharing of Payments.
[Devon Credit Agreement]

27



--------------------------------------------------------------------------------



 



     (a) If, other than as expressly provided elsewhere herein, any Lender shall
obtain on account of the Loans made by it, any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (i) notify the Administrative Agent of such fact,
and (ii) purchase from the other Lenders such participations in the Loans made
by them, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided, however, that if all or any portion of
such excess payment is thereafter recovered from the applicable purchasing
Lender under any of the circumstances described in Section 11.06 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
applicable Lender shall repay to the purchasing Lender the purchase price paid
therefor, together with an amount equal to such paying Lender’s ratable share
(according to the proportion of (i) the amount of such paying Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered, without further interest thereon. The Borrower
agrees that any Lender so purchasing a participation from the other Lender may,
to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 11.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this subsection and will in each case notify
the applicable Lenders following any such purchases or repayments. Each Lender
that purchases a participation pursuant to this subsection shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
     3.07 Increase in Commitments.
     (a) The Borrower shall have the right (in consultation with the
Administrative Agent), without the consent of any of the Lenders, to cause from
time to time an increase in the Aggregate Commitments by adding to this
Agreement one or more additional Eligible Assignees to become Lenders pursuant
to a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel or by allowing one or more Lenders to
increase their respective Commitments, provided, however, (i) no Default shall
exist, (ii) no such increase shall result in the Aggregate Commitments exceeding
$2,000,000,000, (iii) no such increase shall be in an amount less than
$50,000,000, and (iv) no Lender’s Commitment shall be increased without such
Lender’s consent.
     (b) If the Aggregate Commitments are increased in accordance with this
Section, the Administrative Agent and the Borrower shall determine the effective
date (the “Increase Effective Date”) and the final allocation of such increase.
The Administrative Agent shall promptly notify the Borrower and the Lenders of
the final allocation of such increase and the Increase Effective Date. As a
condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date
[Devon Credit Agreement]

28



--------------------------------------------------------------------------------



 



(in sufficient copies for each Lender) signed by a Responsible Officer of such
Loan Party (i) certifying that any such increase has been authorized by such
Loan Party, and (ii) in the case of the Borrower, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article VI and the other Loan Documents made by it are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and (B) no Default exists. The Borrower shall
prepay any Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 4.05) to the extent necessary to
keep the outstanding Loans ratable with any revised Pro Rata Shares arising from
any nonratable increase in the Commitments under this Section.
     (c) This Section shall supersede any provisions in Sections 3.06 or 11.01
to the contrary.
     3.08 Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
two Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of all Loans would
exceed the Aggregate Commitments. The Administrative Agent will promptly notify
the Lenders of any such notice of termination or reduction of the Aggregate
Commitments. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to such Lender’s Pro Rata Share. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.
     3.09 Term-Out.
     (a) Without the consent of Administrative Agent or any of the Lenders, the
Borrower may convert the Outstanding Amount of each Lender’s Loans on the
Revolving Termination Date (the “Term-Out Conversion Date”) to term loans which
shall have a maturity date that is 364 days later than the Revolving Termination
Date; provided, however, (i) no Default shall exist and (ii) the Borrower shall
give written notice to the Administrative Agent that it has elected to make such
conversion not earlier than 60 days nor later than 10 days prior to the
Revolving Termination Date. The Borrower shall not have the right to reborrow
any principal amount of the Loans repaid during the Term-Out Period.
     (b) If the Loans are converted in accordance with this Section, the
Administrative Agent shall notify the Lenders of such conversion promptly after
receipt of notice thereof from the Borrower. As a condition precedent to such
conversion, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Term-Out Conversion Date (in sufficient
copies for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying that such conversion has been authorized by such Loan Party, and
(ii) in the case of
[Devon Credit Agreement]

29



--------------------------------------------------------------------------------



 



the Borrower, certifying that, before and after giving effect to such
conversion, (A) the representations and warranties contained in Article VI and
the other Loan Documents made by it are true and correct in all material
respects on and as of the Term-Out Conversion Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, (B) no Default exists, and (C) there has been no event or circumstance
since the date of the most recent audited financial statements of the Borrower
delivered pursuant to Section 7.02(a) that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
     (c) This Section shall supersede any provisions in Sections 3.06 or 11.01
to the contrary.
ARTICLE IV.
TAXES, YIELD PROTECTION AND ILLEGALITY
     4.01 Taxes.
     (a) Except to the extent that the Borrower shall be required by any Law to
deduct any Taxes from or in respect of any sum payable under any Loan Document,
any and all payments by the Borrower to or for the account of the Administrative
Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of the Administrative
Agent and each Lender, (i) taxes imposed on or measured by its overall net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains its applicable lending office or a jurisdiction in which the
Administrative Agent or such Lender, as the case may be, is deemed to be doing
business (except for a jurisdiction in which the Administrative Agent or such
Lender, as the case may be, would not be treated as doing business but for and
solely as a result of its participation in the transactions governed by the Loan
Documents), (ii) withholding taxes excluded by Section 11.07(e) and (iii) U.S.
back-up withholding taxes (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and liabilities
being hereinafter referred to as “Taxes”). If the Borrower shall be required by
any Law to deduct any Taxes from or in respect of any sum payable under any Loan
Document to the Administrative Agent or any Lender, (i) subject to compliance by
such Lender with Sections 11.15 and 4.01(f), as applicable, the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
each of the Administrative Agent and such Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions, (iii) the Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within 30 days after the date of such payment,
the Borrower shall furnish to the Administrative Agent (which shall forward the
same to such Lender) the original or a certified copy of a receipt evidencing
payment thereof.
[Devon Credit Agreement]

30



--------------------------------------------------------------------------------



 



     (b) In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (excluding, in
each case, amounts imposed on an assignment, a grant of a participation or other
transfer of an interest in any Loan or Loan Document, except to the extent
pursuant to a request of the Borrower or to the extent that such assignment,
grant or other transfer was compelled by Law) (hereinafter referred to as “Other
Taxes”).
     (c) If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield, after factoring in all
taxes, including taxes imposed on or measured by net income, that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed and after taking into account any tax credits arising
from or relating to such deduction or withholding, it being understood that to
the extent a Lender certifies in good faith that it is not entitled to a tax
credit (or is not able to use the tax credit to preserve its after-tax yield at
a level in excess of that which would be otherwise obtainable if the tax credit
were not available), such tax credits shall not be taken into account.
     (d) Subject to compliance by such Lender with Sections 11.15 and 4.01(f),
as applicable, the Borrower agrees to indemnify the Administrative Agent and
each Lender for (i) the full amount of Taxes and Other Taxes (including any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section) paid by the Administrative Agent and such Lender,
(ii) amounts payable under Section 4.01(c) and (iii) any liability (including
additions to tax, penalties, interest and expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that the Borrower shall not be obligated to indemnify the
Administrative Agent or any Lender pursuant to this Section 4.01(d) in respect
of penalties, interest or expenses arising from or with respect to such Taxes or
Other Taxes if such penalties, interest or expenses are attributable to the
gross negligence or willful misconduct of the Person seeking indemnification.
Any payment required to be made under this Section 4.01(d) shall be made within
30 days after the date such Lender or the Administrative Agent makes a demand
therefor.
     (e) In the event that any Lender or the Administrative Agent receives a
refund in respect of Taxes or Other Taxes as to which it has been paid
additional amounts by the Borrower pursuant to clause (a) or (b) above or
indemnified by the Borrower pursuant to clause (d) and such Lender or
Administrative Agent, as applicable, reasonably determines that such refund is
attributable to such additional amounts or indemnification, then such Lender or
Administrative Agent, as applicable, shall promptly notify the Administrative
Agent and the Borrower and shall within 30 Business Days remit to the Borrower
an amount as such Lender or Administrative Agent, as applicable, determines to
be the proportion of the refunded amount as will leave it, after such
remittance, in no better or worse position than it would have been if the Taxes
or
[Devon Credit Agreement]

31



--------------------------------------------------------------------------------



 



Other Taxes had not been imposed and the corresponding additional amounts or
indemnification payment not been made; provided, that the Borrower, upon request
by the Administrative Agent or such Lender, shall promptly return such refund to
the Administrative Agent or such Lender, as the case may be, in the event that
the Administrative Agent or such Lender is required to repay such refund to the
relevant Governmental Authority. Nothing contained in this Section 4.01(e) shall
require the Administrative Agent or any Lender (i) to make available to the
Borrower any of its tax returns or any other information relating to its taxes
that it deems to be confidential or (ii) to arrange its affairs in any way in
order to maximize a refund or credit of taxes described in this Section 4.01.
     (f) If requested by the Borrower, any Lender claiming any indemnity or
additional amounts payable pursuant to this Section 4.01 shall use its
reasonable efforts (consistent with its reasonable internal policy and legal and
regulatory restrictions) to change the jurisdiction of its designated Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such indemnity or additional amounts which would be payable or
may thereafter accrue; provided, that such designation would not, in the sole
judgment of such Lender exercised in good faith, be otherwise disadvantageous to
such Lender; provided, further, that nothing in this Section 4.01(f) shall
adversely affect or postpone any of the obligations of the Borrower or the
rights of any Lender under this Agreement.
     4.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender (a) to make or continue
Eurodollar Rate Loans, or (b) to convert (i) Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
(a) convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans, to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.
     4.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such
[Devon Credit Agreement]

32



--------------------------------------------------------------------------------



 



notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
     4.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.
     (a) If any Lender determines that as a result of a Change in Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Loans, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this subsection
(a) any such increased costs or reduction in amount resulting from (i) Taxes or
Other Taxes (as to which Section 4.01 shall govern), (ii) changes in the basis
of taxation of, or in the rate or amount of taxes imposed on or measured by
reference to, overall net income or franchise taxes (in lieu of net income
taxes), or overall gross income by the United States or any other foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or maintains a Lending Office, (iii) taxes
excluded by Section 4.01, and (iv) reserve requirements contemplated by
Section 4.04(c)), then from time to time within 20 days following delivery by
such Lender of a certificate described in Section 4.06 (with a copy of such
demand to the Administrative Agent), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction.
     (b) If any Lender determines that a Change in Law regarding capital
adequacy or compliance by such Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.
     (c) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan, equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.
     4.05 Compensation for Losses. Within 20 days following delivery by any
Lender of a certificate described in Section 4.06, upon demand of such Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:
[Devon Credit Agreement]

33



--------------------------------------------------------------------------------



 



     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan, on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan, on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a Eurodollar Rate Loan, on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.16;
excluding any loss of anticipated profits but including any actual loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained.
     4.06 Matters Applicable to all Requests for Compensation.
     A certificate of the Administrative Agent or any Lender claiming
compensation under this Article IV and setting forth the additional amount or
amounts to be paid to it hereunder and the basis and calculation thereof shall
be conclusive in the absence of manifest error. In determining such amount, the
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods. The Borrower may reasonably request copies of documentation
supporting such methods.
     Upon any Lender’s making a claim for compensation under Section 4.01 or
4.04 or claiming the benefit of Section 4.02, the Borrower may replace such
Lender in accordance with Section 11.16.
     Notwithstanding any other provision of this Agreement to the contrary, the
Borrower shall not be under any obligation to compensate the Administrative
Agent or any Lender under Sections 4.01, 4.04 or 4.05 with respect to any
request to be compensated for any losses, costs, expenses or other amounts
relating to any period prior to the date that is 180 days prior to such request
if such Lender or the Administrative Agent, as the case may be, knew of the
circumstances giving rise to such losses, costs, expenses or amounts.
     4.07 Survival. All of the Borrower’s obligations under this Article IV
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
[Devon Credit Agreement]

34



--------------------------------------------------------------------------------



 



ARTICLE V.
CONDITIONS PRECEDENT TO BORROWINGS
     5.01 Conditions to Effectiveness of this Agreement. This Agreement is being
executed and delivered on the Closing Date and shall become effective as of the
Closing Date upon the satisfaction of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
     (i) executed counterparts of this Agreement and the Devon Financing ULC
Guaranty, sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrower;
     (ii) a Note executed by the Borrower, as applicable in favor of each Lender
requesting a Note;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
     (iv) such documents and certificates as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing and in good standing issued by appropriate public officials of
the jurisdiction of such Loan Party’s organization or formation;
     (v) favorable opinions of (i) Skadden, Arps, Slate, Meagher & Flom LLP,
counsel to the Loan Parties and (ii) Stewart McKelvey Stirling Seales, counsel
to Devon Financing ULC, in each case addressed to the Administrative Agent and
each Lender, as to the matters set forth in Exhibit F, as applicable, and such
other matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request;
     (vi) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 5.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect; and
(C) the current Debt Ratings; and
     (vii) a duly completed Compliance Certificate as of March 31, 2007, signed
by a Responsible Officer of the Borrower.
     (b) Any fees required to be paid on or before the Closing Date shall have
been paid.
[Devon Credit Agreement]

35



--------------------------------------------------------------------------------



 



     (c) Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable and documented Attorney Costs of the Administrative Agent to the
extent invoiced prior to the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute its reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings; provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent; and provided further that, as used in
this Section 5.01(c), “Attorney Costs” shall include (i) all fees, expenses and
disbursements of only one law firm constituting counsel to the Administrative
Agent.
     5.02 Conditions to all Borrowings. The obligations of each Lender to honor
any Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Loans) are subject to the following
conditions precedent:
     (a) The representations and warranties of the Borrower and each other Loan
Party (i) which are contained in Article VI, any other Loan Document, such Loan
Notice and the most recent Compliance Certificate delivered to Administrative
Agent prior to the requested date for such Borrowing, or (ii) which are
contained in any other document furnished at any time under or in connection
herewith or therewith that specifically states therein that such representations
and warranties are being made for the benefit of the Lenders and the
Administrative Agent, shall be true and correct (in the case of each
representation and warranty described in clause (i) or (ii) immediately
preceding) in all material respects on and as of the date of such Borrowing,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.
     (b) No Default shall exist, or would result from such proposed Borrowing.
     (c) The Administrative Agent shall have received a Loan Notice in
accordance with the requirements hereof.
Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 5.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing.
     5.03 Confirmation of Conditions to Effectiveness of this Agreement. The
Administrative Agent shall provide prompt written notice to the Borrower and the
Lenders of the satisfaction (or waiver) of the conditions precedent set forth in
Section 5.01 and the effectiveness of this Agreement.
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES
     To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender to enter into this Agreement and to extend credit hereunder, the Borrower
represents and warrants to each Lender with respect to all of the following
matters that:
[Devon Credit Agreement]

36



--------------------------------------------------------------------------------



 



     6.01 No Default. No event has occurred and is continuing which constitutes
a Default.
     6.02 Organization and Good Standing. Each Restricted Person is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, having all powers required to carry on its
business and enter into and carry out the transactions contemplated hereby. Each
Restricted Person is duly qualified, in good standing, and authorized to do
business in all other jurisdictions within the United States where the failure
to so qualify would have a Material Adverse Effect. Each Restricted Person has
taken all actions and procedures customarily taken in order to enter, for the
purpose of conducting business or owning property, each jurisdiction outside the
United States where the failure to take such actions or procedures would have a
Material Adverse Effect.
     6.03 Authorization . The Borrower has duly taken all action necessary to
authorize the execution and delivery by it of the Loan Documents to which it is
a party and to authorize the consummation of the transactions contemplated
thereby and the performance of its obligations thereunder. The Borrower is duly
authorized to make Borrowings hereunder.
     6.04 No Conflicts or Consents. The execution and delivery by the various
Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not conflict with any provision of (A) any Law, (B) the
Organizational Documents of any Restricted Person, or (C) any agreement,
judgment, license, order or permit applicable to or binding upon any Restricted
Person unless such conflict would not reasonably be expected to have a Material
Adverse Effect, or result in the acceleration of any Indebtedness owed by any
Restricted Person which would reasonably be expected to have a Material Adverse
Effect, or result in or require the creation of any Lien upon any assets or
properties of any Restricted Person which would reasonably be expected to have a
Material Adverse Effect, except as expressly contemplated or permitted in the
Loan Documents. Except as expressly contemplated in the Loan Documents no
consent, approval, authorization or order of, and no notice to or filing with,
any Governmental Authority or third party is required in connection with the
execution, delivery or performance by any Restricted Person of any Loan Document
or to consummate any transactions contemplated by the Loan Documents, unless
failure to obtain such consent, approval, authorization or order or provide such
notice or filing would not reasonably be expected to have a Material Adverse
Effect.
     6.05 Enforceable Obligations. This Agreement is, and the other Loan
Documents when duly executed and delivered will be, legal, valid and binding
obligations of each Restricted Person which is a party hereto or thereto,
enforceable in accordance with their terms except as such enforcement may be
limited by applicable Debtor Relief Laws.
     6.06 Full Disclosure. No certificate, statement or other information
delivered herewith or heretofore by any Restricted Person to any Lender in
connection with the negotiation of this Agreement or in connection with any
transaction contemplated hereby contains any untrue statement of a material fact
or when taken together with all reports, statements, schedules and other
information included in filings made by the Borrower and its Subsidiaries with
the SEC (collectively, “SEC Filings”) omits to state any material fact known to
any Restricted Person (other than industry-wide risks normally associated with
the types of businesses conducted by Restricted Persons) necessary to make the
statements contained herein or therein
[Devon Credit Agreement]

37



--------------------------------------------------------------------------------



 



not misleading as of the date made or deemed made. There is no fact known to any
Restricted Person (other than industry-wide risks normally associated with the
types of businesses conducted by Restricted Persons) that has not been disclosed
in the SEC Filings or a Disclosure Report to each Lender in writing which would
reasonably be expected to have a Material Adverse Effect.
     6.07 Litigation . Except as disclosed in the SEC Filings or in the
Disclosure Schedule or a Disclosure Report there are no actions, suits or legal,
equitable, arbitrative or administrative proceedings pending, or to the
knowledge of any Restricted Person threatened, against any Restricted Person
before any Governmental Authority which would reasonably be expected to have a
Material Adverse Effect, and there are no outstanding judgments, injunctions,
writs, rulings or orders by any such Governmental Authority against any
Restricted Person which would reasonably be expected to have a Material Adverse
Effect.
     6.08 ERISA Plans and Liabilities. All ERISA Plans and Multiemployer Plans
existing as of the date hereof are listed in the Disclosure Schedule. Except as
disclosed in the Disclosure Schedule, in the SEC Filings or a Disclosure Report,
no Termination Event when taken together with all other Termination Events,
would reasonably be expected to have a Material Adverse Effect. Except as set
forth in the Disclosure Schedule or in the Annual Report on Form 10K or the
Quarterly Report on Form 10Q of the Borrower filed with the SEC, (i) no
“accumulated funding deficiency” (as defined in Section 412(a) of the Internal
Revenue Code) exists with respect to any ERISA Plan, whether or not waived by
the Secretary of the Treasury or his delegate, (ii) the total amount of
withdrawal liability that would be incurred by all ERISA Affiliates upon their
complete withdrawal from all Multiemployer Plans would not reasonably be
expected to exceed the Threshold Amount, and (iii) the total present value of
all unfunded benefit liabilities within the meaning of Title IV of ERISA of all
ERISA Plans (based upon the actuarial assumptions used to fund each such Plan)
did not, as of the respective annual valuation dates for the most recently ended
plan year of each such plan, exceed the Threshold Amount.
     6.09 Environmental and Other Laws. Except as disclosed in the Disclosure
Schedule, Restricted Persons are conducting their businesses in material
compliance with all applicable Laws, including Environmental Laws, and have and
are in compliance with all licenses and permits required under any such Laws,
unless failure to so comply would not reasonably be expected to have a Material
Adverse Effect; none of the operations or properties of any Restricted Person is
the subject of federal, state or local investigation evaluating whether any
material remedial action is needed to respond to a release of any Hazardous
Materials into the environment or to the improper storage or disposal (including
storage or disposal at offsite locations) of any Hazardous Materials, unless
such remedial action would not reasonably be expected to have a Material Adverse
Effect; and no Restricted Person (and to the best knowledge of the Borrower, no
other Person) has filed any notice under any Law indicating that any Restricted
Person is responsible for the improper release into the environment, or the
improper storage or disposal, of any material amount of any Hazardous Materials
or that any Hazardous Materials have been improperly released, or are improperly
stored or disposed of, upon any property of any Restricted Person, unless such
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.
[Devon Credit Agreement]

38



--------------------------------------------------------------------------------



 



     6.10 Material Subsidiaries . As of the date hereof, the Borrower does not
have any Material Subsidiary except those listed in the Disclosure Schedule, and
the Borrower owns, directly or indirectly, the equity interest in each of its
Material Subsidiaries which is indicated in the Disclosure Schedule.
     6.11 Title to Properties; Licenses. Each Restricted Person has good and
defensible title to all of its material properties and assets, free and clear of
all Liens other than Permitted Liens and of all impediments to the use of such
properties and assets in such Restricted Person’s business except to the extent
failure to have such title would not have a Material Adverse Effect. Each
Restricted Person possesses all licenses, permits, franchises, patents,
copyrights, trademarks and trade names, and other intellectual property (or
otherwise possesses the right to use such intellectual property) which are
necessary to carry out its business as presently conducted and as presently
proposed to be conducted hereafter except to the extent failure to possess such
licenses, permits, franchises, and intellectual property would not have a
Material Adverse Effect, and no Restricted Person is in violation in any
material respect of the terms under which it possesses such intellectual
property or the right to use such intellectual property except to the extent any
such violation would not have a Material Adverse Effect.
     6.12 Government Regulation. No Restricted Person owing Obligations is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.
     6.13 Solvency. Upon giving effect to the issuance of the Notes, the
execution of each Loan Document by the Borrower and the consummation of the
transactions contemplated hereby, the Borrower will be solvent (as such term is
used in applicable bankruptcy, liquidation, receivership, insolvency or similar
Laws).
ARTICLE VII.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder or any Loan or
interest thereon or fee owed hereunder shall remain unpaid or unsatisfied, the
Borrower shall, and shall cause each applicable Restricted Subsidiary to, comply
with the following covenants:
     7.01 Payment and Performance. The Borrower will pay all amounts due and
payable by the Borrower under the Loan Documents in accordance with the terms
thereof and will observe, perform and comply with every covenant and term in the
Loan Documents applicable to it. The Borrower will cause each other Restricted
Person to observe, perform and comply with every such term and covenant in any
Loan Document applicable to it.
     7.02 Books, Financial Statements and Reports . Each Restricted Person will
at all times maintain full and accurate books of account and records. The
Borrower will furnish the following statements and reports to Administrative
Agent at the Borrower’s expense:
     (a) Within five (5) Business Days of being filed with the SEC, and in any
event within ninety (90) days after the end of each Fiscal Year, complete
consolidated financial statements of the Borrower together with all notes
thereto, prepared in reasonable detail in accordance with GAAP, together with an
unqualified opinion, based on an audit using generally
[Devon Credit Agreement]

39



--------------------------------------------------------------------------------



 



accepted auditing standards, by KPMG Peat Marwick L.L.P., or other independent
certified public accountants selected by the Borrower and reasonably acceptable
to Administrative Agent, stating that such consolidated financial statements
have been so prepared. These financial statements shall contain a consolidated
balance sheet as of the end of such Fiscal Year and consolidated statements of
earnings, of cash flows, and of changes in owners’ equity for such Fiscal Year,
each setting forth in comparative form the corresponding figures for the
preceding Fiscal Year. In addition, together with each such set of financial
statements, the Borrower will furnish to Administrative Agent a Compliance
Certificate signed by a Responsible Officer of the Borrower, stating that such
financial statements are accurate and complete, stating that such Person has
reviewed or caused to be reviewed the Loan Documents, containing all
calculations required to be made to show compliance or non-compliance with the
provisions of Section 8.06, and further stating that to such Person’s best
knowledge there is no condition or event at the end of such Fiscal Year or at
the time of such certificate which constitutes a Default or, if a Default
exists, specifying the nature and period of existence of any such condition or
event.
     (b) Within five (5) Business Days of being filed with the SEC, and in any
event within forty-five (45) days after the end of each Fiscal Quarter, the
Borrower’s consolidated and consolidating balance sheet and income statement as
of the end of such Fiscal Quarter and a consolidated statement of cash flows for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, all in reasonable detail and prepared in accordance with GAAP,
subject to changes resulting from normal year-end adjustments. In addition the
Borrower will, together with each such set of financial statements, furnish a
Compliance Certificate signed by a Responsible Officer of the Borrower stating
that such financial statements are accurate and complete (subject to normal
year-end adjustments), stating that such Person has reviewed or caused to be
reviewed the Loan Documents, containing all calculations required to be made by
the Borrower to show compliance or non-compliance with the provisions of
Section 8.06 and further stating that to such Person’s best knowledge there is
no condition or event at the end of such Fiscal Quarter or at the time of such
certificate which constitutes a Default or if a Default exists, specifying the
nature and period of existence of any such condition or event.
     (c) Promptly upon their becoming available, copies of all financial
statements, reports, notices and proxy statements sent by the Borrower to its
stockholders and all registration statements, periodic reports and other
statements and schedules filed by the Borrower with any securities exchange, the
SEC or any similar Governmental Authority, including any information or
estimates with respect to the Borrower’s oil and gas business (including its
exploration, development and production activities) which are required to be
furnished in the Borrower’s annual report pursuant to Sections 13 or 15(d) of
the Securities Exchange Act of 1934, as amended.
     Documents required to be delivered pursuant to this Section 7.02 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or
[Devon Credit Agreement]

40



--------------------------------------------------------------------------------



 



whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Lender of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by this
Section 7.02 to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Joint Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (in this
Section, each, a “Public Lender”). The Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers, and the Lenders
to treat the Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent the Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.02); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Joint Lead Arrangers
shall be entitled to treat the Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.” Notwithstanding any provision or implication herein to the
contrary, the Borrower shall not be under any obligation to mark any Borrower
Materials “PUBLIC”.
     7.03 Other Information and Inspections . Each Restricted Person will
furnish to each Lender any information which Administrative Agent may from time
to time reasonably request concerning any covenant, provision or condition of
the Loan Documents or any matter in connection with such Persons’ businesses and
operations. Each Restricted Person will permit representatives appointed by
Administrative Agent (including independent accountants, auditors, agents, and
attorneys) to visit and inspect upon prior written notice during normal business
hours, at the Administrative Agent’s expense (except during the continuance of
an Event of Default), any of such Restricted Person’s property, including its
books of account, other books and records, and any facilities or other business
assets, and to make extra copies therefrom and
[Devon Credit Agreement]

41



--------------------------------------------------------------------------------



 



photocopies and photographs thereof, and to write down and record any
information such representatives obtain, and each Restricted Person shall permit
Administrative Agent or its representatives to investigate and verify the
accuracy of the information furnished to Administrative Agent or any Lender in
connection with the Loan Documents and to discuss all such matters with its
officers, employees and representatives.
     7.04 Notice of Material Events. The Borrower will promptly notify each
Lender in writing, stating that such notice is being given pursuant to this
Agreement, of:
     (a) the occurrence of any event which would have a Material Adverse Effect,
     (b) the occurrence of any Default,
     (c) the acceleration of the maturity of any Indebtedness for borrowed money
owed by any Restricted Person having a principal balance of more than
$150,000,000, or of any default by any Restricted Person under any indenture,
mortgage, agreement, contract or other instrument to which any of them is a
party or by which any of them or any of their properties is bound, if such
default would have a Material Adverse Effect,
     (d) the occurrence of any Termination Event which could reasonably be
expected to cause (i) the total amount of withdrawal liability that would be
incurred by all ERISA Affiliates upon their complete withdrawal from all
Multiemployer Plans to exceed the Threshold Amount, or (ii) the aggregate amount
of unfunded liabilities with respect to ERISA Plans to exceed the Threshold
Amount,
     (e) any claim that has a reasonable possibility of resulting in liability
equal to or greater than the Threshold Amount, any notice under any
Environmental Laws that has a reasonable possibility of resulting in liability
which exceeds such amount, or any other material adverse claim asserted against
any Restricted Person or with respect to any Restricted Person’s properties,
     (f) the filing of any suit or proceeding against any Restricted Person
which might reasonably be expected to have a Material Adverse Effect,
     (g) any announcement by Moody’s or S&P of any change in the Debt Rating,
and
     (h) any change in its Fiscal Year.
     7.05 Maintenance of Properties. Each Restricted Person will maintain,
preserve, protect, and keep all property used or useful in the conduct of its
business in good condition, and will from time to time make all repairs,
renewals and replacements needed to enable the business and operations carried
on in connection therewith to be promptly and advantageously conducted at all
times except to the extent failure to do so would not reasonably be expected to
have a Material Adverse Effect.
     7.06 Maintenance of Existence and Qualifications. Subject to Section 8.03
and Section 8.04, each Restricted Person will maintain and preserve its
existence and its rights and
[Devon Credit Agreement]

42



--------------------------------------------------------------------------------



 



franchises in full force and effect and will qualify to do business in all
states or jurisdictions where the failure so to qualify will have a Material
Adverse Effect.
     7.07 Payment of Taxes, etc. Each Restricted Person will timely file all
required tax returns; timely pay all taxes, assessments, and other governmental
charges or levies imposed upon it or upon its income, profits or property; and
maintain appropriate accruals and reserves for all of the foregoing in
accordance with GAAP. Each Restricted Person may, however, delay paying or
discharging any of the foregoing so long as (i) it is in good faith contesting
the validity thereof by appropriate proceedings and has set aside on its books
adequate reserves therefor, or (ii) the failure to pay or discharge such tax (or
file any return with respect thereto) would not reasonably be expected to result
in a Lien that would violate Section 8.02.
     7.08 Insurance. Each Restricted Person will keep or cause to be kept
insured in accordance with industry standards by financially sound and reputable
insurers, its surface equipment and other property of a character usually
insured by similar Persons engaged in the same or similar businesses.
     7.09 Compliance with Law. Each Restricted Person will conduct its business
and affairs in compliance with all Laws applicable thereto except to the extent
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
     7.10 Environmental Matters.
     (a) Each Restricted Person will comply in all material respects with all
Environmental Laws now or hereafter applicable to such Restricted Person, as
well as all contractual obligations and agreements with respect to environmental
remediation or other environmental matters, and shall obtain, at or prior to the
time required by applicable Environmental Laws, all environmental, health and
safety permits, licenses and other authorizations necessary for its operations
and will maintain such authorizations in full force and effect, unless such
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.
     (b) The Borrower will promptly furnish to Administrative Agent all written
notices of violation, orders, claims, citations, complaints, penalty
assessments, suits or other proceedings received by the Borrower, or of which it
has notice, pending or threatened against any Restricted Person, by any
Governmental Authority with respect to any alleged violation of or
non-compliance with any Environmental Laws or any permits, licenses or
authorizations in connection with its ownership or use of its properties or the
operation of its business which has a reasonable possibility of resulting in a
liability or claim in excess of the Threshold Amount.
     7.11 Use of Proceeds. The Borrower shall use the proceeds of the Borrowings
for commercial paper backstop and other general corporate purposes not in
contravention of any Law or of any Loan Document. If proceeds of the Borrowings
are used for a purpose which is governed by Reg U, the Borrower shall comply
with Reg U in all respects.
     7.12 Additional Guarantors. At its option, the Borrower may designate any
Domestic Subsidiary as a Guarantor by giving the Administrative Agent revocable
written notice thereof, and promptly after such notification (and in any event
within ten (10) Business Days),
[Devon Credit Agreement]

43



--------------------------------------------------------------------------------



 



cause such Domestic Subsidiary to (a) become a Guarantor by executing and
delivering to the Administrative Agent a guaranty substantially in the form of
the Devon Financing ULC Guaranty or such other document as the Administrative
Agent shall deem appropriate for such purpose, and (b) deliver to the
Administrative Agent, with respect to such Guarantor, documents of the types
referred to in clauses (iii) and (iv) of Section 5.01(a) and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
the preceding clause (a)), all in form, content and scope reasonably
satisfactory to the Administrative Agent.
ARTICLE VIII.
NEGATIVE COVENANTS OF THE BORROWER
     So long as any Lender shall have any Commitment hereunder or any Loan or
interest thereon or any fee hereunder shall remain unpaid or unsatisfied, the
Borrower shall not, nor shall it permit any Restricted Subsidiary to, directly
or indirectly:
     8.01 Indebtedness. No Restricted Subsidiary will in any manner owe or be
liable for Indebtedness except:
     (a) the Obligations;
     (b) capital lease obligations (excluding oil, gas or mineral leases)
entered into in the ordinary course of such Restricted Subsidiary’s business in
arm’s length transactions at competitive market rates under competitive terms
and conditions in all respects, provided that such capital lease obligations
required to be paid in any Fiscal Year do not in the aggregate exceed
$100,000,000 for all Restricted Subsidiaries;
     (c) unsecured Indebtedness owed among the Borrower and its Subsidiaries,
excluding any Indebtedness owed by a Restricted Subsidiary to an Unrestricted
Subsidiary that has been transferred, assigned or pledged to a Person other than
the Borrower or a Subsidiary of the Borrower; provided that Indebtedness owed by
any such Subsidiary to the Borrower may be secured by any and all assets of such
Subsidiary;
     (d) guaranties by one Restricted Subsidiary of liabilities owed by another
Restricted Person, if such liabilities either are not Indebtedness or are
allowed under subsections (a), (b) or (c) of this Section 8.01;
     (e) Indebtedness of the Restricted Subsidiaries for plugging and
abandonment bonds or for letters of credit issued in place thereof which are
required by regulatory authorities in the area of operations, and Indebtedness
of the Restricted Subsidiaries for other bonds or letters of credit which are
required by such regulatory authorities with respect to other normal oil and gas
operations;
     (f) non-recourse Indebtedness as to which no Restricted Person provides any
guaranty or credit support of any kind (including any undertaking, guarantee,
indemnity, agreement or instrument that would constitute Indebtedness) or is
directly or indirectly liable (as
[Devon Credit Agreement]

44



--------------------------------------------------------------------------------



 



a guarantor or otherwise); provided, that after giving effect to such
Indebtedness outstanding from time to time, the Borrower is not in violation of
Section 8.06;
     (g) Indebtedness of a Guarantor that is subordinated to the Obligations of
such Person on terms which, in the reasonable opinion of the Administrative
Agent, are customary for such Indebtedness or are otherwise acceptable;
     (h) Acquired Debt;
     (i) Indebtedness under Swap Contracts;
     (j) Indebtedness relating to the surety bond and letter of credit
obligations (including replacements thereof) listed on the Disclosure Schedule
and Indebtedness relating to the undrawn amount of surety bonds and letters of
credit (exclusive of the surety bonds and letter of credit obligations listed on
the Disclosure Schedule and replacements thereof) incurred in the ordinary
course of business not to exceed 2% of Consolidated Assets at any time;
     (k) Indebtedness arising under the Devon Trust Securities;
     (l) Indebtedness owed by Devon Financing ULC, including Indebtedness of
Devon Financing ULC with respect to guaranties of Indebtedness of the Borrower,
to the extent the Borrower is in compliance with the terms of Section 8.06 at
the time such guaranties are executed and delivered, provided that in each case,
the Devon Financing ULC Guaranty remains a valid, binding and enforceable
obligation of Devon Financing ULC or, if the Devon Financing ULC Guaranty has
been terminated, replacement guaranty agreements on the same terms are executed
by Devon Financing ULC and delivered to Administrative Agent, pursuant to this
Agreement (along with documents with respect to Devon Financing ULC similar to
those specified in clauses (iii) and (iv) of Section 6.01(a));
     (m) Indebtedness outstanding on the Closing Date or thereafter incurred
pursuant to funding commitments in existence on the Closing Date and listed in
the Disclosure Schedule, as the same may be amended, supplemented or modified
from time to time or extended, renewed, restructured, refinanced or replaced, so
long as no Restricted Subsidiary increases (except for the purpose of paying any
prepayment premium or any fees and expenses incurred in connection with such
extension, renewal, restructuring, refinancing or replacement ) the aggregate
principal amount thereof for which such Restricted Subsidiary (or any other
Restricted Subsidiary) is then or may thereafter become liable;
     (n) Indebtedness of Restricted Subsidiaries that are Guarantors to the
extent the Borrower is in compliance with the terms of Section 8.06 at the time
such Indebtedness is incurred; and
     (o) miscellaneous items of Indebtedness of all Restricted Subsidiaries not
otherwise permitted in subsections (a) through (n) which do not exceed at any
one time an aggregate outstanding amount equal to the greater of $800,000,000
and five percent (5%) of Consolidated Net Worth determined as of the end of the
most recent Fiscal Quarter.
[Devon Credit Agreement]

45



--------------------------------------------------------------------------------



 



     8.02 Limitation on Liens. Except for Permitted Liens, no Restricted Person
will create, assume or permit to exist any Lien upon any of the properties or
assets which it now owns or hereafter acquires.
     8.03 Fundamental Changes. The Borrower shall not consolidate with or merge
or amalgamate with or into any other Person or convey, transfer or lease its
properties and assets substantially as an entirety to any Person unless:
     (a) (i) in the case of a merger or amalgamation, the Borrower is the
surviving entity; or
     (ii) the Person formed by such consolidation or into which the Borrower is
merged or the Person which acquires by conveyance or transfer, or which leases,
the properties and assets of the Borrower substantially as an entirety shall be
a corporation, partnership, limited liability company or trust, shall be
organized and existing under the laws of the United States of America, any state
thereof or the District of Columbia, shall have non-credit enhanced, senior
unsecured long-term Indebtedness rated “investment grade” by S&P or Moody’s (or,
in the event the Borrower did not have non-credit enhanced, senior unsecured
long-term Indebtedness rated “investment grade” by S&P or Moody’s immediately
preceding such transaction, such Person shall have non-credit enhanced, senior
unsecured long-term Indebtedness that is not rated lower by S&P or Moody’s than
S&P’s or Moody’s ratings, respectively, of the Borrower’s non-credit enhanced,
senior unsecured long-term Indebtedness immediately preceding such transaction),
and shall expressly assume, by an agreement supplemental hereto, executed and
delivered to the Administrative Agent, in form reasonably satisfactory to the
Administrative Agent, the obligations of the Borrower hereunder, including the
due and punctual payment of the principal of and interest on all the Loans, and
the performance of every covenant of this Agreement on the part of the Borrower
to be performed or observed; and
     (b) immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing.
     8.04 Transactions with Affiliates. No Restricted Person will engage in any
material transaction with any of its Affiliates on terms which are less
favorable in any material respect to it than those which would have been
obtainable at the time in arm’s-length dealing with Persons other than such
Affiliates, provided that such restriction shall not apply to transactions among
the Borrower and its Subsidiaries (including such transactions among such
Subsidiaries).
     8.05 Prohibited Contracts. Except as expressly provided for in the Loan
Documents, the Santa Fe Snyder Indentures, and documents and instruments
evidencing or governing Indebtedness (or commitments with respect thereto)
listed on the Disclosure Schedule or Acquired Debt, no Restricted Person will,
directly or indirectly, enter into any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability of any Subsidiary
to make Restricted Payments to the Borrower or otherwise to transfer property to
the Borrower, other than any limitation which would not be reasonably expected
to materially impair the ability of the Borrower to perform its monetary
obligations hereunder.
[Devon Credit Agreement]

46



--------------------------------------------------------------------------------



 



     8.06 Funded Debt to Total Capitalization. The ratio of the Borrower’s
Consolidated Total Funded Debt to the Borrower’s Total Capitalization will not
exceed sixty-five percent (65%) at the end of any Fiscal Quarter.
     8.07 Devon Trust; Devon Trust Securities. Devon Trust is a Restricted
Person and shall exist for the exclusive purposes of issuing the Devon Trust
Securities, investing the gross proceeds of the Devon Trust Securities in the
Subordinated Borrower Debentures and engaging in only those other activities
necessary or incidental thereto. The Borrower shall exercise its option to defer
interest payments on the Subordinated Borrower Debentures rather than default on
such interest payments. Devon Trust shall not redeem the Devon Trust Securities
prior to their stated maturity, and the Borrower shall not prepay or redeem the
Subordinated Borrower Debentures prior to their stated maturity, unless both
immediately before and immediately after any such proposed prepayment or
redemption, the Borrower is in compliance with Section 8.06 and no Default or
Event of Default under Section 9.01(a), (f) or (h) is continuing.
ARTICLE IX.
EVENTS OF DEFAULT AND REMEDIES
     9.01 Events of Default. Each of the following events constitutes an Event
of Default under this Agreement:
     (a) The Borrower or any Guarantor fails to pay any principal component of
any Obligation payable by it when due and payable or fails to pay any interest
thereon or fee payable by it within three (3) Business Days after the date when
due and payable or fails to pay any other Obligation within ten (10) Business
Days after the date when due and payable, whether at a date for the payment of a
fixed installment or as a contingent or other payment becomes due and payable or
as a result of acceleration or otherwise;
     (b) Any “default” or “event of default” occurs under any Loan Document
which defines either such term, and the same is not remedied within the
applicable period of grace (if any) provided in such Loan Document;
     (c) Any Restricted Person fails (other than as referred to in subsections
(a) or (b) above) to (i) duly comply with Section 7.11 of this Agreement or
(ii) duly observe, perform or comply with any other covenant, agreement,
condition or provision of any Loan Document, and such failure remains unremedied
for a period of thirty (30) days after notice of such failure is given by
Administrative Agent to the Borrower;
     (d) Any representation or warranty previously, presently or hereafter made
in writing by or on behalf of any Restricted Person (i) in any Loan Document,
any Loan Notice or the most recent Compliance Certificate delivered to
Administrative Agent, or (ii) in any other document furnished at any time under
or in connection herewith or therewith that specifically states therein that
such representations and warranties are being made for the benefit of the
Lenders and the Administrative Agent, shall (in the case of any representation
or warranty described in clause (i) or (ii) immediately preceding) prove to have
been false or incorrect in any material respect on any date on or as of which
made, provided that if such falsity or lack of correctness is capable of being
remedied or cured within a 30-day period, the Borrower shall (subject to the
other
[Devon Credit Agreement]

47



--------------------------------------------------------------------------------



 



provisions of this Section 9.01) have a period of 30 days after written notice
thereof has been given to the Borrower by Administrative Agent within which to
remedy or cure such falsity or lack of correctness; or this Agreement, any Note,
or Guaranty executed by any Guarantor is asserted to be or at any time ceases to
be valid, binding and enforceable in any material respect as warranted in
Section 6.05 for any reason other than its release or subordination by
Administrative Agent;
     (e) Any Restricted Person (i) fails to duly pay any Indebtedness in excess
of $150,000,000 constituting principal or interest owed by it with respect to
borrowed money or money otherwise owed under any note, bond, or similar
instrument, or (ii) breaches or defaults in the performance of any agreement or
instrument by which any such Indebtedness is issued, evidenced, governed, or
secured, other than a breach or default described in clause (i) above, and any
such failure, breach or default under this clause (ii) results in the
acceleration of such Indebtedness; provided that notwithstanding any provision
of this subsection (e) to the contrary, to the extent that the terms of any such
agreement or instrument governing the sale, pledge or disposal of Margin Stock
or utilization of the proceeds of such Indebtedness in connection therewith
would result in such acceleration and in a Default or an Event of Default under
this Agreement, and would cause this Agreement or any Loan to be subject to the
margin requirements or any other restriction under Reg U, then such acceleration
shall not constitute a Default or Event of Default under this subsection (e);
     (f) Either of the following occurs: (i) a Termination Event occurs and the
total amount of withdrawal liability that would be incurred by all ERISA
Affiliates upon their complete withdrawal from all Multiemployer Plans would
reasonably be expected to exceed the Threshold Amount, or (ii) a Termination
Event occurs and the total present value of all unfunded benefit liabilities
within the meaning of Title IV of ERISA of all ERISA Plans (based upon the
actuarial assumptions used to fund each such Plan) would reasonably be expected
to exceed the Threshold Amount;
     (g) Any Change of Control occurs; or
     (h) The Borrower, any Guarantor or any other Restricted Person having
assets with a book value equal to or greater than the Threshold Amount:
     (i) institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property having a book value equal to or greater than the Threshold Amount
is instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
[Devon Credit Agreement]

48



--------------------------------------------------------------------------------



 



     (ii) becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due; or
     (iii) suffers a writ or warrant of attachment or similar process to be
issued by any Governmental Authority against all or any part of its property
having a book value equal to or greater than the Threshold Amount, and such writ
or warrant of attachment or any similar process is not stayed or released within
30 days after the entry or levy thereof or after any stay is vacated or set
aside; or
     (iv) there is entered against any such Person a final judgment or order for
the payment of money in an aggregate amount that exceeds (x) the valid and
collectible insurance in respect thereof or (y) the amount of an indemnity with
respect thereto reasonably acceptable to the Required Lenders by the Threshold
Amount or more, unless the same is discharged within thirty days after the date
of entry thereof or an appeal or appropriate proceeding for review thereof is
taken within such period and a stay of execution pending such appeal is
obtained.
          9.02 Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
     (a) declare the commitment of each Lender to make Loans terminated,
whereupon such commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
     (c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable,
          9.03 Application of Funds. After the exercise of remedies provided for
in Section 9.02 (or after the Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article IV) payable to the Administrative Agent in its capacity as
such;
[Devon Credit Agreement]

49



--------------------------------------------------------------------------------



 



     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article IV), ratably
among them in proportion to the amounts described in this clause Second payable
to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
     Last, the balance, if any, after all of the Obligations have been paid in
full, to the Borrower or as otherwise required by Law.
ARTICLE X.
ADMINISTRATIVE AGENT
     10.01 Appointment and Authorization of Administrative Agent.
     (a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
     10.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact, and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.
[Devon Credit Agreement]

50



--------------------------------------------------------------------------------



 



          10.03 Liability of Administrative Agent. No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.
          10.04 Reliance by Administrative Agent.
     (a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.
     (b) For purposes of determining compliance with the conditions specified in
Section 5.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
          10.05 Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from
[Devon Credit Agreement]

51



--------------------------------------------------------------------------------



 



a Lender or the Borrower referring to this Agreement, describing such Default
and stating that such notice is a “notice of default.” The Administrative Agent
will notify the Lenders of its receipt of any such notice. The Administrative
Agent shall take such action with respect to such Default as may be directed by
the Required Lenders in accordance with Section 9.02; provided, however, that
unless and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.
          10.06 Credit Decision; Disclosure of Information by Administrative
Agent. Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.
          10.07 Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it, provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders or all the Lenders, if applicable, shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon
[Devon Credit Agreement]

52



--------------------------------------------------------------------------------



 



demand for its ratable share of any costs or out-of-pocket expenses (including
Attorney Costs) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent is not reimbursed for such expenses
by or on behalf of the Borrower. The undertaking in this Section shall survive
termination of the Aggregate Commitments, the payment of all other Obligations
and the resignation of the Administrative Agent.
          10.08 Bank of America in its Individual Capacity. Bank of America and
its Affiliates may make loans to, accept deposits from, acquire equity interests
in and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with each of the Loan Parties and their
respective Affiliates as though Bank of America were not the Administrative
Agent hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
may receive information regarding any Loan Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that the Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, Bank of America shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent, and the terms “Lender,” and “Lenders,”
include Bank of America in its individual capacity.
          10.09 Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders and the
Borrower. If the Administrative Agent resigns under this Agreement, (a) the
Required Lenders shall appoint from among the Lenders a successor administrative
agent (the “successor Administrative Agent”) for the Lenders, which successor
Administrative Agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default (which consent of the Borrower
shall not be unreasonably withheld or delayed). If no successor Administrative
Agent is appointed, prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower, a successor Administrative Agent from among
the Lenders. Upon the acceptance of its appointment as successor Administrative
Agent hereunder, the Person acting as such successor Administrative Agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent” shall mean such successor
Administrative Agent, and the retiring Administrative Agent’s appointment,
powers and duties as Administrative Agent shall be terminated. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article X and Sections 11.04 and 11.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor Administrative Agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of
[Devon Credit Agreement]

53



--------------------------------------------------------------------------------



 



the duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
          10.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent shall be
entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 3.02 and 11.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.02 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
          10.11 Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder. Upon request by the
Administrative Agent at any time, (a) the Required Lenders will confirm in
writing the Administrative Agent’s authority to release any Guarantor from its
obligations under the applicable Guaranty pursuant to this Section 10.11.
          10.12 Arrangers and Managers. None of the Persons identified on the
cover page or signature pages of this Agreement as a “book manager” or “joint
lead arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of any such
Person that is also a Lender, those applicable to all Lenders, as such. Without
limiting the foregoing, none of the Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and
[Devon Credit Agreement]

54



--------------------------------------------------------------------------------



 



will not rely, on any of the Persons so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.
ARTICLE XI.
MISCELLANEOUS
          11.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
to any departure by the Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower and
acknowledged by the Administrative Agent. Each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 5.01(a) without the written
consent of each Lender directly affected thereby;
     (b) extend or increase the Aggregate Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 9.02) without the written consent
of such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest or fees due to
the Lenders (or any of them) or any scheduled or mandatory reduction of the
Aggregate Commitments hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or (subject to clause (ii) of the second proviso to this Section 11.01)
any fees payable hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary (i) to waive or amend any
obligation of the Borrower to pay interest at the rate provided herein for past
due Obligations, or (ii) to amend any financial covenant hereunder (or any
defined term used therein);
     (e) change Section 3.06 or Section 9.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
     (g) release Devon Financing ULC from its Guaranty without the written
consent of each Lender, unless expressly permitted by the Loan Documents;
[Devon Credit Agreement]

55



--------------------------------------------------------------------------------



 



and, provided further, (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
          11.02 Notices and Other Communications; Facsimile Copies.
     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (c) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
     (i) if to the Borrower or Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and
     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Administrative Agent.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
[Devon Credit Agreement]

56



--------------------------------------------------------------------------------



 



     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of the Agent-Related Persons
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final judgment to have resulted from the gross negligence or willful misconduct
of such Agent Party; provided, however, that in no event shall any Agent Party
have any liability to the Borrower, any Lender, or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
     (d) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
     (e) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify each Agent-Related Person and
each Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on its behalf.
All telephonic notices to and other communications with the Administrative Agent
may be recorded by the Administrative Agent, and each of the parties hereto
hereby consents to such recording.
          11.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
[Devon Credit Agreement]

57



--------------------------------------------------------------------------------



 



          11.04 Attorney Costs and Expenses. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
(but not other costs of legal counsel), and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs and Workout Attorney Costs (but no other
costs of legal counsel). All amounts due under this Section 11.04 shall be
payable within ten Business Days after demand therefor. The agreements in this
Section shall survive the termination of the Aggregate Commitments and repayment
of all other Obligations. As used in this section, “Workout Attorney Costs”
means all fees, expenses and disbursements of one law firm for JPMorgan, and one
other law firm for the other Lenders, if they deem necessary; provided that if
Required Lenders reasonably determine that a conflict of interest exists with
respect to any of such law firms, one additional law firm selected by Required
Lenders.
          11.05 Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender, and their respective
Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (in this section collectively called the “Indemnitees”) from
and against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, and reasonable and documented costs,
expenses and disbursements (including Attorney Costs) of any kind or nature
whatsoever (other than those that are governed by Sections 4.01, 4.04, or 4.05,
in which case those sections shall govern) which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby, (b) any Commitment, Loan, or the use or proposed use of the proceeds
therefrom, (c) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by the Borrower,
any Subsidiary or any other Loan Party, or any Environmental Liability related
in any way to the Borrower, any Subsidiary or any other Loan Party, or (d) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs,
[Devon Credit Agreement]

58



--------------------------------------------------------------------------------



 



expenses or disbursements are determined by a court of competent jurisdiction by
final judgment to have resulted from the gross negligence or willful misconduct
of such Indemnitee. All amounts due under this Section 11.05 shall be payable
within ten Business Days after demand therefor. The agreements in this Section
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
          11.06 Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.
          11.07 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that, except as
permitted under Section 8.03 and 8.04, the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender, and no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except (i) to an assignee in accordance with
the provisions of subsection (b) of this Section, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Subject to the following requirements of this
Section 11.07, and in the case of Bank of America, Section 10.09, any Lender may
at any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
     (i) Minimum Amounts.
[Devon Credit Agreement]

59



--------------------------------------------------------------------------------



 



          (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
(as defined in subsection (g) of this Section), no minimum amount need be
assigned; and
          (B) in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitment assigned (unless
the Commitments have been terminated pursuant to Article X) and the outstanding
Loans.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
          (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and
          (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee (payable by the assignor Lender
or the assignee Lender) in the amount, if any, required as set forth in
Schedule 12.08; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing
[Devon Credit Agreement]

60



--------------------------------------------------------------------------------



 



and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
          (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
          (vi) No Assignment to Natural Persons. No such assignment shall be
made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.01, 4.04, 4.05, 11.04, 11.05, and
11.06 with respect to facts and circumstances occurring prior to the effective
date of such assignment. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
[Devon Credit Agreement]

61



--------------------------------------------------------------------------------



 



     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 12.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.01, 4.04 and 4.05 through the participating Lender to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.09 as though it
were a Lender, provided such Participant agrees to be subject to Section 3.06 as
though it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 4.01, 4.04, or 4.05 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant or be entitled to the benefits of
Section 11.10, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be (i) a
Non-US Lender or (ii) a Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code (unless it is an exempt recipient
(within the meaning of Treasury Regulations Section 1.6049-4(c), without regard
to the third sentence of clause (1)(ii) of such Treasury Regulations)) if it
were a Lender shall not be entitled to the benefits of Section 4.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant complies with Section 11.16 as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Definitions. As used herein, the following terms have the following
meanings:
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.08(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.08(b)(iii)).
[Devon Credit Agreement]

62



--------------------------------------------------------------------------------



 



     “Fund” means any Person (other than a natural person) that is engaged in
making and holding commercial loans and similar extensions of credit in the
ordinary course of its business.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     (h) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (i) Limitations upon Rights. Notwithstanding any other provision to the
contrary in any Loan Document, it is agreed and understood that the Borrower
shall be required to “gross-up”, indemnify, or increase any payments pursuant to
Section 4.01 to any Lender that becomes a party to this Agreement pursuant to
Section 11.08(b) or 3.07 or any successor Administrative Agent pursuant to
Section 10.09 only if the Taxes described in Section 4.01 have been imposed
solely as a result of any change in any Law occurring after the date that such
Lender or such successor Administrative Agent became a party to this Agreement.
          11.08 Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential) and that the
Lender providing any such Information shall be responsible for the breach
thereof by any such Person, (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; provided that Administrative Agent or such Lender, as
applicable, shall notify the Borrower if disclosure of such Information is so
required, to the extent it is not prohibited from doing so by any Law or such
subpoena or legal process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this
[Devon Credit Agreement]

63



--------------------------------------------------------------------------------



 



Section or (y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower unless
Administrative Agent or such Lender, as applicable, shall know that such source
was required to keep such information confidential. For purposes of this
Section, “Information” means all information received from the Borrower or any
of its Subsidiaries relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          11.09 Bank Accounts; Offset. (a) The Borrower hereby agrees that each
Lender shall have the right to offset (which shall be in addition to all other
interests, liens, and rights of any Lender at common Law, under the Loan
Documents, or otherwise) (i) any and all moneys, securities or other property
(and the proceeds therefrom) of the Borrower now or hereafter held or received
by or in transit to any Lender for the account of the Borrower, (ii) any and all
deposits (general or special, time or demand, provisional or final) of the
Borrower with any Lender, (iii) any other credits and balances of the Borrower
at any time existing against any Lender, including claims under certificates of
deposit, and (iv) any indebtedness owed or payable by any Lender to the Borrower
at any time against Obligations due to it that have not been paid when due. At
any time and from time to time after the occurrence of any Event of Default and
during the continuance thereof, each Lender is hereby authorized to offset
against the Obligations then due and payable to it (in either case without
notice to the Borrower), any and all items hereinabove referred to. To the
extent that the Borrower has accounts designated as royalty or joint interest
owner accounts, the foregoing right of offset shall not extend to funds in such
accounts which belong to, or otherwise arise from payments to the Borrower for
the account of, third party royalty or joint interest owners. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application.
          11.10 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
[Devon Credit Agreement]

64



--------------------------------------------------------------------------------



 



          11.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          11.12 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
          11.13 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.
          11.14 Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          11.15 Tax Forms. (a) (i) Each Lender that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code (a “Non-US
Lender”) shall deliver to the Borrower and Administrative Agent, prior to
receipt of any payment subject to withholding under the Code (or upon accepting
an assignment of an interest herein), two duly signed completed copies of either
IRS Form W-8BEN or any successor thereto (relating to such Non-US Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Non-US Lender by or on behalf of the Borrower
pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Non-US Lender by the Borrower
pursuant to this Agreement) or such other evidence satisfactory to the Borrower
and the Administrative Agent that such Non-US Lender is entitled to an exemption
from, or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Code. Thereafter and from time to time, each such Non-US
Lender shall (A) promptly submit to the Borrower and Administrative Agent such
additional duly completed
[Devon Credit Agreement]

65



--------------------------------------------------------------------------------



 



and signed copies of one of such forms (or such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities) as
may then be available under then current United States laws and regulations to
avoid, or such evidence as is satisfactory to the Borrower and the
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Non-US
Lender by the Borrower pursuant to this Agreement, (B) promptly notify the
Borrower and Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (C) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws that the Borrower make any deduction or withholding for taxes from amounts
payable to such Non-US Lender.
     (ii) Each Non-US Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent and the
Borrower on the date when such Non-US Lender ceases to act for its own account
with respect to any portion of any such sums paid or payable, and at such other
times as may be necessary in the determination of the Administrative Agent (in
the reasonable exercise of its discretion), (A) two duly signed completed copies
of the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to U.S.
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.
     (iii) The Borrower shall not be required to pay any additional amount to
any Non-US Lender under Section 4.01 (A) with respect to any Taxes required to
be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to this Section 11.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 11.15(a); provided that if such Lender
shall have satisfied the requirement of this Section 11.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this Section 11.15(a) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 4.01 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.
[Devon Credit Agreement]

66



--------------------------------------------------------------------------------



 



     (iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrower is not required to pay additional
amounts under this Section 11.15(a).
     (b) Upon the request of the Borrower or the Administrative Agent, each
Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (unless it is an exempt recipient (within the
meaning of Treasury Regulations Section 1.6049-4(c), without regard to the third
sentence of clause (1)(ii) of such Treasury Regulations)) shall deliver to the
Borrower and the Administrative Agent two duly signed completed copies of IRS
Form W-9. If such Lender fails to deliver such forms, then the Administrative
Agent may withhold from any interest payment to such Lender an amount equivalent
to the applicable back-up withholding tax imposed by the Code, without
reduction.
     (c) If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.
          11.16 Replacement of Lenders. In the event that any Lender shall
(i) claim payment of any amount pursuant to Section 4.01; (ii) claim any
increased cost pursuant to Section 4.04 or the benefit of Section 4.02 or 4.03;
(iii) become and continue to be a Defaulting Lender; or (iv) fail to consent to
an election, consent, amendment, waiver or other modification to this Agreement
or any other Loan Document that requires the consent of a greater percentage of
the Lenders than the Required Lenders, and such election, consent, amendment,
waiver or other modification is otherwise consented to by the Required Lenders,
(a) the Borrower may, upon notice to such Lender and the Administrative Agent,
replace such Lender by causing such Lender to assign its rights and obligations
hereunder (with the assignment fee to be paid by the Borrower in such instance)
pursuant to Section 11.07(b) to one or more Eligible Assignees, procured by the
Borrower, each of which shall assume a pro rata portion of the Commitment and
the Borrowings of such replaced Lender; provided, however, that if the Borrower
elects to exercise such right with respect to any Lender pursuant to
Section 4.01, 4.02, 4.03 or 4.04 or, it shall be obligated to replace all
Lenders that have made similar requests for compensation or benefit pursuant to
Section 4.01, 4.03 or 4.04; or (b) the Borrower may, upon three Business Days’
notice to such Lender through the Administrative Agent, prepay in full all of
the outstanding Loans of such Lender and all other Obligations owing to such
Lender, or its assignee, together with accrued interest thereon to the date of
prepayment and all other amounts owed by the Borrower to such Lender accrued to
the date of prepayment, and concurrently therewith the Borrower may terminate
this Agreement with respect to such Lender by giving notice of such termination
to Administrative Agent and such Lender. Upon satisfaction of the requirements
set forth above in clause (a) of the preceding sentence, payment to the Lender
to be replaced of the purchase price in immediately available funds, and the
payment by the Borrower
[Devon Credit Agreement]

67



--------------------------------------------------------------------------------



 



of all requested costs accruing to the date of purchase which the Borrower is
obligated to pay under Sections 4.01, 4.03 and 4.04 and all other amounts owed
by the Borrower to such Lender (other than the principal of and interest on the
Borrowing of such Lender, and accrued facility and utilization fees, purchased
by the Eligible Assignee) such Eligible Assignee shall constitute a “Lender”
hereunder, and the Lender being so replaced shall no longer constitute a
“Lender” hereunder, and its Commitment, shall be deemed terminated. If, however,
(x) the Eligible Assignee fails to purchase such rights and interest on such
specified date in accordance with the terms of such offer, the Borrower shall
continue to be obligated to pay amounts to such Lender pursuant to Section 4.01
or increased costs pursuant to Section 4.04, as the case may be, or (y) the
Lender proposed to be replaced fails to consummate such purchase offer, the
Borrower shall not be obligated to pay to such Lender such increased costs or
additional amounts incurred or accrued from and after the date of such purchase
offer.
          11.17 Governing Law.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
WAIVE PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
          11.18 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE
[Devon Credit Agreement]

68



--------------------------------------------------------------------------------



 



OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
          11.19 USA PATRIOT Act Notice. Each Lender to which the Act (as defined
below) is applicable, and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
          11.20 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its respective Affiliates, on
the one hand, and the Administrative Agent and the Joint Lead Arrangers, on the
other hand, and the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and each Joint
Lead Arranger is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary for the Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor any Joint Lead Arranger has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower or any
other Loan Party with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or any Joint Lead Arranger has advised or is currently
advising the Borrower, any other Loan Party or any of their respective
Affiliates on other matters) and neither the Administrative Agent nor any Joint
Lead Arranger has any obligation to the Borrower, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Joint Lead Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor any
Joint Lead Arranger has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the
Administrative Agent and the Joint Lead Arrangers have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed
[Devon Credit Agreement]

69



--------------------------------------------------------------------------------



 



appropriate. The Borrower and the other Loan Parties hereby waive and release,
to the fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Joint Lead Arranger with respect to any breach or
alleged breach of agency or fiduciary duty arising out of or related to any of
the transactions contemplated hereby or the process leading thereto.
          11.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Signature Pages Follow]
[Devon Credit Agreement]

70



--------------------------------------------------------------------------------



 



     IN WITNESS WEREOF, the parties have caused this Agreement to be duly
executed as of the date first above written.

            DEVON ENERGY CORPORATION,
as Borrower
      By:      /s/ Jeffrey Agosta         Name:   Jeffrey Agosta        Title:  
Vice President, Corporate Finance & Treasurer     

            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:       /s/ Renita Cummings         Name:   Renita Cummings       
Title:   Agency Management Officer, AVP.     

            BANK OF AMERICA, N.A., as a Lender
      By:       /s/ Gabe Gomez         Name:   Gabe Gomez        Title:   Vice
President     

            JPMORGAN CHASE BANK, N.A., as a Lender
      By:      /s/ Robert Traband         Name:   Robert Traband        Title:  
Executive Director     

            ABN AMRO BANK N.V., as a Lender
      By:       /s/ Joshua Wolf         Name:   Joshua Wolf        Title:  
Director     

                  By:       /s/ M. Aamir Khan         Name:   M. Aamir Khan     
  Title:   Assistant Vice President     

            BMO CAPITAL MARKETS FINANCING, INC.,
as a Lender
      By:      /s/ James V. Ducote         Name:   James V. Ducote       
Title:   Director     

[Devon Credit Agreement]

         

S-1



--------------------------------------------------------------------------------



 



           

            BARCLAYS BANK PLC, as a Lender
      By:       /s/ Nicholas Bell         Name:   Nicholas Bell        Title:  
Director     

            BAYERISCHE LANDESBANK, NEW YORK
BRANCH, as a Lender
      By:       /s/ Annette Schmidt         Name:   Annette Schmidt       
Title:   First Vice President     

                  By:       /s/ Craig J. Anderson         Name:   Craig J.
Anderson        Title:   First Vice President     

            BNP PARIBAS, as a Lender
      By:       /s/ David Dodd         Name:   David Dodd        Title:  
Managing Director     

                  By:       /s/ Polly Schott         Name:   Polly Schott       
Title:   Vice President     

            CITIBANK, N.A., as a Lender
      By:      /s/ Ashish Sethi         Name:   Ashish Sethi        Title:  
Attorney-in-Fact     

            CREDIT SUISSE, Cayman Islands Branch, as a
Lender
      By:   /s/ Brian Caldwell         Name:   Brian Caldwell        Title:  
Director     

                  By:       /s/ Nupur Kumar         Name:   Nupur Kumar       
Title:   Associate     

[Devon Credit Agreement]

S-2



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
      By:       /s/ Marcus Tarkington         Name:   Marcus Tarkington       
Title:   Director     

                  By:       /s/ Rainer Meier         Name:   Rainer Meier       
Title:   Vice President     

            THE BANK OF NOVA SCOTIA, as a Lender
      By:       /s/ Andrew Ostrov         Name:   Andrew Ostrov        Title:  
Director     

            Export Development Canada, as a Lender
      By:       /s/ Carl Burlock         Name:   Carl Burlock        Title:  
Director – Extractive Industries     

                  By:       /s/ Mark Doyle         Name:   Mark Doyle       
Title:   Financing Manager     

            MORGAN STANLEY BANK, as a Lender
      By:       /s/ Daniel Twenge         Name:   Daniel Twenge        Title:  
Authorized Signatory     

            ROYAL BANK OF CANADA, as a Lender
      By:       /s/ Scott Gildea         Name:   Scott Gildea        Title:  
Director     

            SOCIETE GENERALE, as a Lender
      By:       /s/ Christian Nelly         Name:   Christian Nelly       
Title:   Vice President     

[Devon Credit Agreement]

S-3



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK, as a Lender
      By:       /s/ Hussam S. Alsahlani         Name:   Hussam S. Alsahlani     
  Title:   Vice President          THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a
Lender
      By:       /s/ K. Glasscock         Name:   K. Glasscock        Title:   VP
& Manager          UBS LOAN FINANCE LLC, as a Lender
      By:       /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director                By:       /s/ David B. Julie         Name:  
David B. Julie        Title:   Associate Director          COMMERCE BANK, N.A.,
as a Lender
      By:       /s/ Richard J. Lehrter         Name:   Richard J. Lehrter       
Title:   President – Oklahoma          WACHOVIA BANK, NATIONAL ASSOCIATION, as a
Lender
      By:       /s/ Paul Pritchett         Name:   Paul Pritchett       
Title:   Vice President          WELLS FARGO, N.A., as a Lender
      By:       /s/ T. Alan Smith         Name:   T. Alan Smith        Title:  
Vice President     

[Devon Credit Agreement]

S-4



--------------------------------------------------------------------------------



 



            WILLIAMS STREET COMMITMENT CORPORATION,
(Recourse only to assets of William Street Commitment Corporation), as a Lender
      By:       /s/ Mark Walton         Name:   Mark Walton        Title:  
Assistant Vice-President     

            FIFTH THIRD BANK, as a Lender
      By:       /s/ Mike Mendenhall         Name:   Mike Mendenhall       
Title:   Vice President     

            SUNTRUST BANK, as a Lender
      By:       /s/ Sean Roche         Name:   Sean Roche        Title:   Vice
President     

[Devon Credit Agreement]

S-5